Exhibit 10.1



STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION
1.Basic Provisions ("Basic Provisions").
1.1    Parties: This Lease ("Lease"), dated for reference purposes only June 12,
2013    
is made by and between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a
Wisconsin        
corporation     ("Lessor")
and ENDOLOGIX, INC., a Delaware corporation     
    
("Lessee"), (collectively the "Parties", or individually a "Party").
1.2(a)    Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 2 Musick and    
35 Hammond         located in the City of Irvine            , County of
Orange        , State of California        , with zip code 92618        , as
outlined on Exhibit "A"     attached hereto ("Premises") and generally described
as (describe briefly the nature of the Premises): two (2) industrial buildings
in the Parker    
Business Center comprised of 96,000 square feet at 2 Musick and 33,462 square
feet at 35 Hammond    
In addition to Lessee's rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non‑exclusive rights to the Common Areas (as
defined in Paragraph 2.6 below) as hereinafter specified, but shall not have any
rights to the roof (except as set forth in Paragraphs 73.C. and 78 of the Lease
Addendum), exterior walls or utility raceways of the buildings containing the
Premises ("Building") or to any other buildings in the Project. The Premises,
the Building, the Common Areas, the land upon which they are located, along with
all other buildings and improvements thereon, are herein collectively referred
to as the "Project." (See also Paragraph 2)
1.2(b)    Parking: 485             unreserved vehicle parking spaces
("Unreserved Parking Spaces"); and -0-             reserved vehicle parking
spaces ("Reserved Parking Spaces"). (See also Paragraph 2.5)
1.1    Term: fifteen (15)                 years and -0-             months
("Original Term")
commencing January 1, 2014     ("Commencement Date") and ending December 31,
2028    
("Expiration Date"). (See also Paragraph 3)
1.2    Early Access:                      ("Early Access Date"). (See also
Paragraphs 3.2 and 3.3) Commencing upon the mutual execution of this Lease (the
"Early Access Date"), Lessee shall be entitled to early access to the Premises
for the sole purpose of supporting Lessor's and Lessee's mutual work to ready
the Premises, provided Lessee has delivered to Lessor the insurance certificates
and endorsements required by Paragraph 68(b) of the Lease Addendum, and the Base
Rent, Common Area Operating Cost, and Security Deposit required by Paragraph
1.7. In no event shall Lessee occupy the Premises prior to January 1, 2014, even
if all construction contemplated by Paragraphs 73 and 74 of the Lease Addendum
has been completed prior to January 1, 2014. Said early access shall be free of
Base Rent, Common Area Operating Cost, insurance and Real Property Taxes;
provided, however, effective as of the January 1, 2014 Commencement Date, Lessee
shall be responsible for Base Rent, Common Area Operating Costs, Insurance and
Real Property Taxes for the remainder of the Lease Term. Lessee's early access
shall not interfere with Lessor's Work required by Paragraph

            
Lessee Initials        Lessor Initials






DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

73 of the Lease Addendum. At all times prior to January 1, 2014, Lessor shall
maintain operating control of the Premises.
1.3    Base Rent: $    161,828.00     per month ("Base Rent"), payable on the
first (1st)            
day of each month commencing January 1, 2014     . (See also Paragraph 4)
R If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraph 57 of the Lease Addendum.
1.4    Lessee's Share of Common Area Operating Expenses: thirty-one & 7/10
percent (31.7%) ("Lessee's Share"). Lessees Share of Common Area Operating
Expenses is based upon the ratio of the square footage of the Premises (i.e.,
129,462 square feet) to the square footage of all of the buildings in the
Project. (i.e., 408,502 square feet). In the event that the square footage of
the Premises or the other buildings in the Project shall hereafter change,
Lessor shall compute the revised Lessee's Share of Common Area Operating
Expenses and inform Lessee In writing thereof.
1.5    Base Rent and Other Monies Paid Upon Execution:
(a)    Base Rent: $     161,828.00     for the period October 1-31,
2014                
(See Paragraph 76 of the Lease Addendum).
(b)    Common Area Operating Expenses: $   31,071.00    for the period October
1-31, 2014
(See Paragraph 76 if the Lease Addendum).
(c)    Security Deposit: $    202,285.00   ("Security Deposit"). (See also
Paragraph 5)
See Paragraph 76 of the Lease Addendum.
(d)    Other: $    -0-     for N/A    
(e)    Total Due Upon Execution of this Lease: $    395,184.00    
1.6    Agreed Use:
general office, research and development, manufacturing, and any other use
allowable under applicable municipal zoning, state and federal regulations, and
applicable covenants, conditions, and restrictions as reasonably approved by
Lessor    (See also Paragraph 6)
See paragraphs 52.1 through 52.8 of Lease Addendum.
1.7    Insuring Party. Lessor is the "Insuring Party". (See also Paragraph 8)
1.8    Real Estate Brokers: (See also Paragraph 15)
(a)    Representation: The following real estate brokers (the "Brokers") and
brokerage relationships exist in this transaction
(check applicable boxes):
þ    Voit Real Estate Services                                               
represents Lessor exclusively ("Lessor's Broker");
þ    CRESA Orange County                                                
represents Lessee exclusively ("Lessee's Broker"); or
☒                                                                                             
represents both Lessor and Lessee ("Dual Agency").
(b)    Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement.
1.9    Addenda and Exhibits. Attached hereto is an Addendum or Addenda
consisting of Paragraphs    50    through    78    and Exhibits    "A"   
    through     "R"     , all of which constitute a part of this Lease.
2.    Premises.
2.1    Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set

2




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

forth in this Lease. Unless otherwise provided herein, any statement of size set
forth in this Lease, or that may have been used in calculating Rent, is an
approximation which the Parties agree is reasonable and any payments based
thereon are not subject to revision whether or not the actual size is more or
less.
2.2    Condition. Lessor shall deliver that portion of the Premises contained
within the Building (“Unit") to Lessee broom clean and free of debris on the
Commencement Date or the Early Access Date, whichever first occurs ("Start
Date"), and, except as set forth in Paragraphs 73 and 74 of the Lease Addendum,
Lessee accepts the Premises in its "AS-IS" condition.
2.3    Compliance. Lessor warrants that the improvements on the Premises, the
Buildings, and the Common Areas comply with the building codes that were in
effect at the time that each such improvement, or portion thereof, was
constructed, and also with all applicable laws, covenants or restrictions of
record, regulations, and ordinances in effect on the Start Date ("Applicable
Requirements"). Said warranty does not apply to the use to which Lessee will put
the Premises or to any Alterations or Utility Installations (as defined in
Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible for
determining whether or not the Applicable Requirements, and especially the
zoning, are appropriate for Lessee's intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee setting forth with specificity the nature
and extent of such non-compliance, rectify the same at Lessor's expense. If
Lessee does not give Lessor written notice of a non-compliance with this
warranty within 6 months following the Start Date, correction of that
non-compliance shall be the obligation of Lessee at Lessee's sole cost and
expense. If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Unit, Premises and/or Building, the remediation of any
Hazardous Substance, or the reinforcement or other physical modification of the
Unit, Premises and/or Building ("Capital Expenditure"), Lessor and Lessee shall
allocate the cost of such work as follows:
(a)    Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months'
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee's termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and the amount equal to 6 months' Base Rent. If Lessee elects termination,
Lessee shall immediately cease the use of the Premises which requires such
Capital Expenditure and deliver to Lessor written notice specifying a
termination date at least 90 days thereafter. Such termination date shall,
however, in no event be earlier than the last day that Lessee could legally
utilize the Premises without commencing such Capital Expenditure.
(b)    If such Capital Expenditure is not the result of the specific and unique
use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor's termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with Interest, from Rent until Lessor's share of such costs have
been fully paid. If Lessee is unable to finance Lessor's share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

3




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(c)    Notwithstanding the above, (i) the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements, and (ii) Lessor shall have no obligation after the
Start Date to comply with applicable requirements of the Americans with
Disabilities Act or similar state or federal requirements, or other building
codes and regulations, all of which after the Start Date shall be the obligation
of Lessee; provided, however, that Lessor shall be obligated to make any repairs
or Improvements resulting from any violation of the ADA or similar state or
federal requirements in existence on the Start Date. If the Capital Expenditures
are instead triggered by Lessee as a result of an actual or proposed change in
use, change in intensity of use, or modification to the Premises then, and in
that event, Lessee shall be fully responsible for the cost thereof, and Lessee
shall not have any right to terminate this Lease.
(d)    Lessor represents and warrants that as of the date hereof and as of the
Start Date, (a) Lessor is the sole fee owner of the Building, the Premises, and
the Project, (b) there are no encumbrances, liens, agreements, or covenants in
affect that would materially or unreasonably limit Lessor's rights hereunder,
(c) Lessor is unaware of any impending condemnation plans, proposed assessments,
or other adverse conditions relating to the Premises or the Project. Lessor also
represents and warrants that as of the date hereof and as of the Turnover Date
(as said term is defined in Paragraph 73(d)(ii) of the Lease Addendum), the roof
shall be watertight.
2.4    Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Lessee's intended use, (b) Lessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, and (c) neither Lessor,
Lessors agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
promises or warranties concerning Lessee's ability to honor the Lease or
suitability to occupy the Premises, and (ii) it is Lessors sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.
2.5    Vehicle Parking. Lessee shall be entitled to use the number of Unreserved
Parking Spaces and Reserved Parking Spaces specified in Paragraph 1.2(b) on
those portions of the Common Areas designated from time to time by Lessor for
parking. Lessee shall not use more parking spaces than said number. Said parking
spaces shall be used for parking by vehicles no larger than full-size passenger
automobiles or pick-up trucks, herein called "Permitted Size Vehicles." Lessor
may regulate the loading and unloading of vehicles by adopting Rules and
Regulations as provided in Paragraph 2.8. No vehicles other than Permitted Size
Vehicles may be parked in the Common Area without the prior written permission
of Lessor.
(a)    Lessee shall not knowingly permit or allow any vehicles that belong to or
are controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
(b)    Lessee shall not service or store any vehicles in the Common Areas.
(c)    If any of the prohibited activities described in this Paragraph 2.5 shall
exist, then Lessor shall have the right, upon prior notice, in addition to such
other rights and remedies that it may have, to remove or tow away the vehicle
involved and, if Lessee knowingly permitted such prohibited activities, charge
the cost to Lessee, which cost shall be promptly payable upon demand by Lessor.
2.6    Common Areas - Definition. The term "Common Areas" is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and interior utility raceways and installations within the Unit
that are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other

4




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

tenants of the Project and their respective employees, suppliers, shippers,
customers, contractors and invitees, including parking areas, loading and
unloading areas, trash areas, roadways, walkways, driveways and landscaped
areas, but excluding fences and gates which are for the exclusive use of Lessee.
2.7    Common Areas - Lessee's Rights. Lessor grants to Lessee, for the benefit
of Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor's designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
promptly payable upon demand by Lessor.
2.8    Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations ("Rules and Regulations") for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. A copy of the Project's current Rules and Regulations is
attached hereto as Exhibit "B". Lessee agrees to abide by and conform to all
such Rules and Regulations, and to cause its employees, suppliers, shippers,
customers, contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other tenants of the Project.
2.9    Common Areas - Changes. Lessor shall have the right, in Lessors sole
discretion, from time to time:
(a)    To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways; provided such
changes to not unreasonably impair Lessee's access to or use of the Premises;
(b)    To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
(c)    To designate other land outside the boundaries of the Project to be a
part of the Common Areas;
(d)    To add additional buildings-and improvements to the Common Areas;
(e)    To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and
(f)    To do and perform such other acts and make such other changes in, to or
with respect to the Common Areas and Project as Lessor may, in the exercise of
sound business judgment, deem to be appropriate.
3.    Term.
3.1    Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
3.2    Early Access. The Early Access set forth at Paragraph 1.4 of the Lease
shall not affect the Commencement Date or the Expiration Date.
3.3    In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date, and the date of Early

5




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Access of the Premises as set forth in Paragraph 1.4 above. If, despite said
efforts, Lessor is unable to deliver possession as agreed, Lessor shall not be
subject to any liability therefor, nor shall such failure affect the validity of
this Lease. Lessee shall not, however, be obligated to pay Rent or perform its
other obligations until it receives possession of the Premises. If possession is
not delivered within 60 days after the Commencement Date, Lessee may, at its
option, by notice in writing within 10 days after the end of such 60 day period,
cancel this Lease, in which event the Parties shall be discharged from all
obligations hereunder. If such written notice is not received by Lessor within
said 10 day period, Lessee's right to cancel shall terminate. Except as
otherwise provided, if possession is not tendered to Lessee by the Start Date
and Lessee does not terminate this Lease, as aforesaid, any period of rent
abatement that Lessee would otherwise have enjoyed shall run from the date of
delivery of possession and continue for a period equal to what Lessee would
otherwise have enjoyed under the terms hereof, but minus any days of delay
caused by the acts or omissions of Lessee.
3.4    Lessee Compliance. Lessor shall not be required to tender access of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor's election to
withhold possession pending receipt of such evidence of insurance. Further, if
Lessee is required to perform any other conditions prior to or concurrent with
the Start Date, the Start Date shall occur but Lessor may elect to withhold
possession until such conditions are satisfied.
4.    Rent.
4.1    Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
("Rent").
4.2    Common Area Operating Expenses. See also Paragraph 67 of the Lease
Addendum. Lessee shall pay to Lessor during the term hereof, in addition to the
Base Rent, Lessee's Share (as specified in Paragraph 1.6) of all Common Area
Operating Expenses, as hereinafter defined, during each calendar year of the
term of this Lease, in accordance with the following provisions:
(f)    "Common Area Operating Expenses" are defined, for purposes of this Lease,
in Paragraph 67 of the Lease Addendum.
(g)    Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
(h)    The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.
(i)    Lessee's Share of Common Area Operating Expenses shall be payable by
Lessee within 10 days after a reasonably detailed statement of actual expenses
is presented to Lessee. At Lessor's option, however, an amount may be estimated
by Lessor from time to time of Lessee's Share of annual Common Area Operating
Expenses and the same shall be payable monthly or quarterly, as Lessor shall
designate, during each 12 month period of the Lease term, on the same day as the
Base Rent is due hereunder. Lessor shall deliver to Lessee within 60 90 days
after the expiration of each calendar year a reasonably detailed statement
showing Lessee's Share of the actual Common Area Operating Expenses incurred
during the preceding year. If Lessee's payments under this Paragraph 4.2(d)
during the preceding year exceed Lessee's Share as indicated on such statement,
Lessor shall credit the amount of such

6




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

over-payment against Lessee's Share of Common Area Operating Expenses next
becoming due. If Lessee's payments under this Paragraph 4.2(d) during the
preceding year were less than Lessee's Share as indicated on such statement,
Lessee shall pay to Lessor the amount of the deficiency within 10 days after
delivery by Lessor to Lessee of the statement.
4.3    Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
Rent for any period during the term hereof which is for less than one full
calendar month shall be prorated based upon the actual number of days of said
month. Payment of Rent shall be made to Lessor at its address stated herein or
to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount then due shall
not be a waiver of Lessor's rights to the balance of such Rent, regardless of
Lessor's endorsement of any check so stating. In the event that any check,
draft, or other instrument of payment given by Lessee to Lessor is dishonored
for any reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any
late charges which may be due.
5.    Security Deposit. Lessee shall deposit with Lessor upon execution hereof
the Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. Should the Agreed Use be amended to
accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessors reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof. If
a change in control of Lessee occurs during this Lease and following such change
the financial condition of Lessee is, in Lessor's reasonable judgment,
significantly reduced, Lessee shall deposit such additional monies with Lessor
as shall be sufficient to cause the Security Deposit to be at a commercially
reasonable level based on such change in financial condition. Lessor shall not
be required to keep the Security Deposit separate from its general accounts.
Within 14 days after the expiration or termination of this Lease, if Lessor
elects to apply the Security Deposit only to unpaid Rent, and otherwise within
30 days after the Premises have been vacated pursuant to Paragraph 7.4(c) below,
Lessor shall return that portion of the Security Deposit not used or applied by
Lessor. No part of the Security Deposit shall be considered to be held in trust,
to bear interest or to be prepayment for any monies to be paid by Lessee under
this Lease.
6.    Use.
6.1    Use. Subject to all of the covenants and restrictions set forth in this
Lease, Lessee shall use and occupy the Premises only for the Agreed Use, or any
other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that unreasonably disturbs
occupants of or causes damage to neighboring premises or properties. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, will not increase the risk of contamination with
Hazardous Substances, and/or is not significantly more burdensome to the
Premises. If Lessor elects to withhold consent, Lessor shall within 7 days after
such request give written notification of same, which notice shall include an
explanation of Lessor's objections to the change in the Agreed Use.
6.2    Hazardous Substances. See paragraph 56 of the Lease Addendum.
(a)    Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible

7




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

therefor (in which case Lessee shall make the investigation and remediation
thereof required by the Applicable Requirements and this Lease shall continue in
full force and effect, but subject to Lessor's rights under Paragraph 56 of the
Lease Addendum and Paragraph 13), Lessor may, at Lessor's option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor's expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessors desire to terminate this Lease as of the date 60
days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee's commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor's
notice of termination.
6.3    Lessee's Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor's written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee's compliance with any Applicable Requirements specified by Lessor, and
shall promptly upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements.
6.4    Inspection; Compliance. Lessor and Lessor's "Lender" (as defined in
Paragraph 29) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times, for the
purpose of inspecting the condition of the Premises and for verifying compliance
by Lessee with this Lease. The cost of any such inspections shall be paid by
Lessor, unless a violation of Applicable Requirements, or a contamination is
found to exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the reasonable cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination. In no event shall any
inspection undertaken by Lessor relieve Lessee of its obligation to maintain and
repair the Premises or for liability to Lessor and/or third parties for Lessee's
failure to adequately maintain and repair the Premises.
7.    Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.
7.1    Lessee's Obligations.
(b)    In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee's Compliance with Applicable Requirements), 7.2
(Lessor's Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee's sole expense, keep the Premises, Utility Installations
(intended for Lessee's exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting

8




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

facilities, boilers, pressure vessels, fixtures, interior walls, interior
surfaces of exterior walls, ceilings, roof membrane, floors, fences, gates,
windows, doors, plate glass, and skylights but excluding any items which are the
responsibility of Lessor pursuant to Paragraph 7.2. Lessee, in keeping the
Premises in good order, condition and repair, shall exercise and perform good
maintenance practices, specifically including the procurement and maintenance of
the service contracts required by Paragraph 7.1(b) below. Lessee's obligations
shall include restorations, replacements or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good order, condition
and state of repair, and free of any dangerous conditions. Lessee shall
routinely (but not less often than every six months) Inspect the Premises to
determine whether maintenance or repair of any portion thereof is required in
accordance with the terms of this Lease. Lessee shall immediately notify Lessor
in writing if it believes a dangerous condition shall exist on the Premises and
shall immediately take such action as Lessor and Lessee shall mutually agree is
required to eliminate said dangerous condition.
(c)    Service Contracts. Lessor shall, at Lessee's sole expense, procure and
maintain contracts in customary form and substance for the following equipment
and improvements, if any, if and when installed on the Premises: (i) HVAC
equipment, (ii) boiler and pressure vessels, (iii) clarifiers, and (iv) any
other equipment, if reasonably required by Lessor. Notwithstanding the above,
Lessee may, at its election, either perform any of the services that otherwise
would be covered by said service contracts or itself obtain said service
contracts; provided, however, (i) service contracts for life safety systems and
roof inspections shall be obtained by Lessor, at Lessee's expense, (ii) all such
maintenance contracts shall be subject to the prior review and approval of
Lessor, (iii) Lessee shall provide Lessor with copies of all maintenance reports
of each such service contractor (which shall be not less often than quarterly),
and (iv) if Lessor at any time reasonably determines that Lessee or Lessee's
HVAC service contractor is not adequately maintaining the HVAC system, Lessor
reserves the right, upon thirty (30) days' notice to Lessee, to procure and
maintain any or all of such service contracts throughout the remainder of the
Lease Term in the event Lessee fails to cure within said 30-day period to
Lessor's reasonable satisfaction its failure to adequately maintain the HVAC
system, and if Lessor so elects, Lessee shall reimburse Lessor upon thirty (30)
days written demand from Lessor for the cost thereof and for the cost of repairs
or replacements not covered by said maintenance contract. In the event Lessee
elects to either perform such services or obtain said service contracts, and if
as itself a result thereof there is a reduction in Lessor's Project wide costs
for such service contracts Lessor shall credit such cost savings to Lessee's
Share of Common Area Operating Expenses.
(d)    Failure to Perform. If Lessee fails to perform Lessee's obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days' prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee's behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly
reimburse Lessor for the cost thereof.
(e)    Replacement. Subject to Lessee's indemnification of Lessor as set forth
in Paragraph 8.5 below, and without relieving Lessee of liability resulting from
Lessee's failure to exercise and perform good maintenance practices, if the
replacement of an item described in Paragraph 7.1(b) is required to be
capitalized for federal Income tax purposes, then such item shall be replaced by
Lessor, and the cost thereof shall be prorated between the Parties and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease, on the date on which Base Rent is due, an amount required to fully
amortize such cost based upon the useful life thereof for federal income tax
purposes using an annual interest rate equal to the greater of (i) seven and
five-tenths percent (7.5%), and (ii) the market rate cost of funds, as
determined by Lessor. Lessee may prepay its obligation at any time.
7.2    Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee's Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area

9




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

fire alarm and/or smoke detection systems, fire hydrants, parking lots,
walkways, parkways, driveways, landscaping, fences, signs and utility systems
serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.
7.3    Utility Installations; Trade Fixtures; Alterations.
(a)    Definitions. The term "Utility Installations" refers to all floor and
window coverings, air lines, power panels, electrical distribution, security and
fire protection systems, communication systems, lighting fixtures, HVAC
equipment, plumbing, and fencing and gates in or on the Premises. The term
"Trade Fixtures" shall mean Lessee's machinery and equipment that can be removed
without doing material damage to the Premises. The term "Alterations" shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. "Lessee Owned Alterations and/or
Utility Installations" are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).
(b)    Consent. Lessee shall not make any Alterations or Utility Installations
to the Premises without Lessor's prior written consent. Lessee may, however,
make non-structural Utility Installations to the interior of the Premises
(excluding the roof) without such consent but upon notice to Lessor, as long as
they are not visible from the outside, do not involve puncturing, relocating or
removing the roof, the roof membrane, and the concrete slab, or any existing
walls, including without limitation any Alterations to the exterior paint and/or
coatings, and the cumulative cost thereof does not exceed a sum equal to 3
month's Base Rent in any one year. Notwithstanding the foregoing, Lessee shall
not make or permit any roof penetrations and/or install anything on the roof
without the prior written approval of Lessor. Lessor may, as a precondition to
granting such approval, require Lessee to utilize a contractor chosen and/or
approved by Lessor. Any Alterations or Utility Installations that Lessee shall
desire to make and which require the consent of the Lessor shall be presented to
Lessor in written form with detailed plans. Consent shall be deemed conditioned
upon Lessee's: (i) acquiring all applicable governmental permits,
(ii) furnishing Lessor with copies of the construction contract with the general
contractor, a certificate on insurance from the contractor and each of its
subcontractors insuring Lessor and its agents and affiliates with the insurance
described in Paragraph 68 of the Lease Addendum and both the permits and the
plans and specifications prior to commencement of the work, and (iii) compliance
with all conditions of said permits and other Applicable Requirements in a
prompt and expeditious manner. Any Alterations or Utility Installations shall be
performed in a workmanlike manner with good and sufficient materials. Lessee
shall promptly upon completion furnish Lessor with as-built plans and
specifications. For work which costs an amount in excess of one month's Base
Rent, Lessor may condition its consent upon Lessee providing a lien and
completion bond in an amount equal to 110% of the estimated cost of such
Alteration or Utility Installation and/or upon Lessee's posting an additional
Security Deposit with Lessor; provided, however, a lien and completion bond
shall not be required for the improvements described in Paragraph 74 of the
Lease Addendum.
(c)    Indemnification. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic's or
materialman's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days’ notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
125% of the amount of such contested lien, claim or demand,

10




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

indemnifying Lessor against liability for the same. If Lessor elects to
participate in any such action, Lessee shall pay Lessor's attorneys' fees and
costs.
7.4    Ownership; Removal; Surrender; and Restoration.
(g)    Ownership. Except for those Alterations and Utility Installations
required by Paragraph 74.G of the Lease Addendum to be removed by Lessee upon
the expiration or earlier termination of the Lease, all Alterations and Utility
Installations made by Lessee pursuant to Paragraph 74 of the Lease, excluding
Trade Fixtures and all other personal property of Lessee, shall be the property
of Lessor and considered a part of the Premises. Unless otherwise instructed per
paragraph 7.4(b) hereof, all Lessee Owned Alterations and Utility Installations
shall, at the expiration or termination of this Lease, become the property of
Lessor and be surrendered by Lessee with the Premises.
(h)    Removal. Lessor may require that any or all improvements to the Premises
installed by Lessor on behalf of Lessee, and any or all Lessee Owned Alterations
or Utility Installations, be removed by the expiration or termination of this
Lease. Lessor may require the removal at any time of all or any part of any
Lessee Owned Alterations or Utility Installations made without the required
consent. Lessor shall notify Lessee at the time Lessor approves Lessee
Alterations or Utility Installations whether such improvements must be removed
upon the expiration or early termination of the Lease. Also see Paragraph 74.G
of the Lease Addendum.
(i)    Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. "Ordinary
wear and tear" shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures, Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Lessee shall
also completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee (except Hazardous Substances which
were deposited via underground migration from areas outside of the Project) even
if such removal would require Lessee to perform or pay for work that exceeds
statutory requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 25 below.
8.    Insurance; Indemnity.
8.1    Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraph 68 of the Lease
Addendum, shall be a Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.
8.2    Liability Insurance. See paragraph 68 of the Lease Addendum.
8.3    Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a "General Policyholders Rating"
of at least A-, VI, as set forth in the most current issue of "Best's Insurance
Guide", or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates and endorsements evidencing the
existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor. Lessee shall, at least 30 days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or "insurance binders"
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such

11




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

policies shall be for a term of at least one year, or the length of the
remaining term of this Lease, whichever is less. If either Party shall fail to
procure and maintain the insurance required to be carried by it, the other Party
may, but shall not be required to, procure and maintain the same.
8.4    Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.
8.5    Indemnity. See Paragraph 69 of Lease Addendum.
8.6    Exemption of Lessor from Liability. Except for Lessor's negligence or
willful misconduct, Lessor shall not be liable for injury or damage to the
person or goods, wares, merchandise or other property of Lessee, Lessee's
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, HVAC or lighting fixtures, or from any other cause, whether the said
injury or damage results from conditions arising upon the Premises or upon other
portions of the Building, or from other sources or places. Lessor shall not be
liable for any damages arising from any act or neglect of any other tenant of
Lessor nor from the failure of Lessor to enforce the provisions of any other
lease in the Project. Notwithstanding Lessor's negligence or breach of this
Lease, Lessor shall under no circumstances be liable for injury to Lessee's
business or for any loss of income or profit therefrom.
9.    Damage or Destruction.
9.1    Definitions.
(d)    "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 180 days or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month's Base Rent. Lessor shall notify Lessee in writing within 60
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.
(e)    "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 180
days or less from the date of the damage or destruction and/or the cost thereof
exceeds a sum equal to 6 month's Base Rent. Lessor shall notify Lessee in
writing within 30 days from the date of the damage or destruction as to whether
or not the damage is Partial or Total.
(f)    "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.2, irrespective of any deductible amounts or
coverage limits involved.
(g)    "Replacement Cost" shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
(h)    "Hazardous Substance Condition" shall mean the occurrence or discovery of
a condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 56(a) of the Lease Addendum, in, on, or under
the Premises.
9.2    Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such damage
(but not Lessee's Trade

12




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Fixtures or Lessee Owned Alterations and Utility Installations) as soon as
reasonably possible and this Lease shall continue in full force and effect.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, Lessor shall
promptly contribute the shortage in proceeds as and when required to complete
said repairs. In the event, however, such shortage was due to the fact that, by
reason of the unique nature of the improvements, full replacement cost insurance
coverage was not commercially reasonable and available, Lessor shall have no
obligation to pay for the shortage in insurance proceeds or to fully restore the
unique aspects of the Premises unless Lessee provides Lessor with the funds to
cover same, or adequate assurance thereof, within 10 days following receipt of
written notice of such shortage and request therefor. If Lessor receives said
funds or adequate assurance thereof within said 10 day period, Lessor shall
complete them as soon as reasonably possible and this Lease shall remain in full
force and effect. If such funds or assurance are not received, Lessor may
nevertheless elect by written notice to Lessee within 10 days thereafter to:
(i) make such restoration and repair as is commercially reasonable with Lessor
paying any shortage in proceeds, in which case this Lease shall remain in full
force and effect, or (ii) have this Lease terminate 30 days thereafter. Lessee
shall not be entitled to reimbursement of any funds contributed by Lessee to
repair any such damage or destruction. Premises Partial Damage due to flood or
earthquake shall be subject to Paragraph 9.3, notwithstanding that there may be
some insurance coverage, but the net proceeds of any such insurance shall be
made available for the repairs if made by either Party.
9.3    Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not
an Insured Loss occurs, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee's expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor's
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
9.4    Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee, except as provided in Paragraph 8.4.
9.5    Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month's Base
Rent, whether or not an Insured Loss, Lessor or Lessee may terminate this Lease
effective 60 days following the date of occurrence of such damage by giving a
written termination notice to the other party within 30 days after the date of
occurrence of such damage. Notwithstanding the foregoing, if Lessee at that time
has an exercisable option to extend this Lease or to purchase the Premises, then
Lessee may preserve this Lease by, (a) exercising such option and (b) providing
Lessor with any shortage in insurance proceeds (or adequate assurance thereof)
needed to make the repairs on or before the earlier of (i) the date which is 10
days after Lessee's receipt of Lessor's written notice purporting to terminate
this Lease, or (ii) the day prior to the date upon which such option expires. If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor's commercially reasonable expense, repair such
damage as soon as reasonably possible and this Lease shall continue in full
force and effect. If Lessee fails to exercise such

13




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

option and provide such funds or assurance during such period, then this Lease
shall terminate on the date specified in the termination notice and Lessee's
option shall be extinguished.
9.6    Abatement of Rent; Lessee's Remedies.
(a)    Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
(b)    Remedies. If Lessor shall be obligated to repair or restore the Premises
and does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee's election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. "Commence" shall mean either the preparation of the required plans has
begun, or the beginning of the actual work on the Premises has begun, whichever
first occurs.
9.7    Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(a) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee's Security
Deposit as has not been, or is not then required to be, used by Lessor.
9.8    Waive Statutes. Lessor and Lessee agree that the terms of this Lease
shall govern the effect of any damage to or destruction of the Premises with
respect to the termination of this Lease and hereby waive the provisions of any
present or future statute to the extent inconsistent herewith.
10.    Real Property Taxes.
10.1    Definition. As used herein, the term "Real Property Taxes" shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor's right
to other income therefrom, and/or Lessor's business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term "Real Property Taxes" shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project or any portion
thereof or a change in the improvements thereon. In calculating Real Property
Taxes for any calendar year, the Real Property Taxes for any real estate tax
year shall be included in the calculation of Real Property Taxes for such
calendar year based upon the number of days which such calendar year and tax
year have in common.
10.2    Payment of Taxes. Lessor shall pay the Real Property Taxes applicable to
the Common Area Project, and all such amounts shall be included in the
calculation of Common Area Operating Expenses in accordance with the provisions
of Paragraph 4.2. Lessor shall pay the Real Property Taxes on the parcel on
which the Premises are located, which, with respect to 2 Musick, constitutes
forty-three and 15/100ths percent (43.15%) of the aggregate Real Property Taxes
on all buildings on the Tax Parcel on which the Premises are located, and with
respect to 35 Hammond, constitutes one hundred percent (100%) of the Real
Property Taxes on

14




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

the Tax Parcel on which 35 Hammond is located. Lessee shall reimburse Lessor
therefor in equal monthly payments at the same time as ease Rent is clue and
payable hereunder.
10.3    Additional Improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor's records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee's request.
10.4    Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor's work sheets or such other information as
may be reasonably available. Lessor's reasonable determination thereof, in good
faith, shall be conclusive.
10.5    Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee's said property shall be
assessed with Lessor's real property, Lessee shall pay Lessor the taxes
attributable to Lessee's property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee's property.
11.    Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon, and shall contract directly for all
such services. Notwithstanding the provisions of Paragraph 4.2, if at any time
in Lessor's sole judgment, Lessor determines that Lessee is generating such a
large volume of trash as to require an increase in the size of the dumpster
and/or an increase in the number of times per month that the dumpster is
emptied, then Lessor may increase Lessee's Base Rent by an amount equal to such
increased costs.
12.    Assignment and Subletting.
12.1    Lessor's Consent Required. See paragraphs 53.1 through 53.7 of the Lease
Addendum.
13.    Default; Breach; Remedies.
13.1    Default; Breach. A "Default" is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A "Breach" is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
(a)    The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.2 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
(b)    The failure of Lessee either (i) to make any payment of Rent or any
Security Deposit required to be made by Lessee hereunder, whether to Lessor or
to a third party, when due, (ii) to provide reasonable evidence of insurance or
surety bond, or (iii) to fulfill any obligation under this Lease which endangers
or threatens life or property, where such failure continues for a period of 5
business days following written notice to Lessee; provided, however, such 5-day
notice period is inclusive of any statutory notice including without limitation
a 3-clay notice to pay rent or quit.

15




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(c)    The failure by Lessee to provide (i) reasonable written evidence or
satisfactory written explanation of compliance with Applicable Requirements,
(ii) the service contracts, (iii) the rescission of an unauthorized assignment
or subletting, (iv) an Estoppel Certificate, (v) a requested subordination,
(vi) evidence concerning any guaranty and/or Guarantor, (vii) any document
requested under Paragraph 39 (easements), or (viii) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 30 days following
written notice to Lessee.
(d)    A Default by Lessee as to the terms, covenants, conditions or provisions
of this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than
those described in subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee's Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.
(e)    The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
"debtor" as defined in 11 U.S.C. § 101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 90
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (e) is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
(f)    The discovery that any financial statement of Lessee given to Lessor was
materially false.
13.2    Remedies. If Lessee is in Default of any of its affirmative duties or
obligations, within 30 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee's behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. The costs and expenses of any such performance by Lessor shall be due
and payable by Lessee upon receipt of invoice therefor. If any check given to
Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier's check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:
(c)    Terminate Lessee's right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys' fees, and that
pro rata portion of any leasing commission and tenant improvements construction
costs and or allowances paid by Lessor in connection with this Lease applicable

16




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

to the unexpired term of this Lease. The worth at the time of award of the
amount referred to in provision (iii) of the immediately preceding sentence
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of the District within which the Premises are located at the time
of award plus one percent. Efforts by Lessor to mitigate damages caused by
Lessee's Breach of this Lease shall not waive Lessor's right to recover damages
under Paragraph 12. If termination of this Lease is obtained through the
provisional remedy of unlawful detainer, Lessor shall have the right to recover
in such proceeding any unpaid Rent and damages as are recoverable therein, or
Lessor may reserve the right to recover all or any part thereof in a separate
suit. If a notice and grace period required under Paragraph 13.1 was not
previously given, a notice to pay rent or quit, or to perform or quit given to
Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
(d)    Continue the Lease and Lessee's right to possession and recover the Rent
as it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.
(e)    Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.
13.3    Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee's entering into this Lease,
all of which concessions are hereinafter referred to as "Inducement Provisions",
shall be deemed conditioned upon Lessee's full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee the pro rata portion of such Inducement Provisions applicable to the
unexpired term of this Lease, shall automatically be deemed deleted from this
Lease and of no further force or effect, and said pro rata portion of any rent,
other charge, bonus, inducement or consideration theretofore abated, given or
paid by Lessor under such an Inducement Provision shall be immediately due and
payable by Lessee to Lessor, notwithstanding any subsequent cure of said Breach
by Lessee. The acceptance by Lessor of rent or the cure of the Breach which
initiated the operation of this paragraph shall not be deemed a waiver by Lessor
of the provisions of this paragraph unless specifically so stated in writing by
Lessor at the time of such acceptance.
13.4    Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to 10% of each such overdue amount or $100, whichever
is greater. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee's Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder, whether or not collected,
for 3 consecutive installments of Base Rent, then notwithstanding any provision
of this Lease to the contrary, Base Rent shall, at Lessor's option, become due
and payable quarterly in advance.
13.5    Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30

17




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

days following the date on which it was due for non-scheduled payment, shall
bear interest from the date when due, as to scheduled payments, or the 31st day
after it was due as to non-scheduled payments. The interest ("Interest") charged
shall be equal to the prime rate reported in the Wall Street Journal as
published closest prior to the date when due plus 4%, but shall not exceed the
maximum rate allowed by law. Interest is payable in addition to the potential
late charge provided for in Paragraph 13.4.
13.6    Breach by Lessor.
(a)    Notice of Breach. Lessor shall not be deemed in breach of this Lease
unless Lessor fails within a reasonable time to perform an obligation required
to be performed by Lessor. For purposes of this Paragraph, a reasonable time
shall in no event be less than 30 days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor's obligation is
such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.
(b)    Performance by Lessee on Behalf of Lessor. In the event that neither
Lessor nor Lender cures said breach within 30 days after receipt of said notice,
or fails to immediately commence such cure in the event of an emergency, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee's expense and offset from Rent an
amount equal to the greater of one month's Base Rent or the Security Deposit,
and to pay an excess of such expense under protest, reserving Lessee's right to
reimbursement from Lessor. Lessee shall document the cost of said cure and
supply said documentation to Lessor.
14.    Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively "Condemnation"), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee's Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee's option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee's
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility Installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.
15.    Brokerage Fees.
15.1    Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder's fee in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions

18




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

of the indemnifying Party, including any costs, expenses, attorneys' fees
reasonably incurred with respect thereto.
16.    Estoppel Certificates. See paragraphs 54, 71, and 72 of the Lease
Addendum.
17.    Definition of Lessor. The term "Lessor" as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee's interest in the prior lease. In the event of
a transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of Paragraph
20 below, the original Lessor under this Lease, and all subsequent holders of
the Lessor's interest in this Lease shall remain liable and responsible with
regard to the potential duties and liabilities of Lessor pertaining to Hazardous
Substances as outlined in Paragraph 6.2 above.
18.    Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
19.    Days. Unless otherwise specifically indicated to the contrary, the word
"days" as used in this Lease shall mean and refer to calendar days.
20.    Limitation on Liability. Subject to the provisions of Paragraph 17 above,
the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.
21.    Time of Essence. Time is of the essence with respect to the performance
of all obligations to be performed or observed by the Parties under this Lease.
22.    No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys'
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker's liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.
23.    Notices.
23.1    Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party's signature on this Lease
shall be that Party's address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee's taking possession of the Premises, the Premises shall
constitute Lessee's address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

19




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

23.2    Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 48 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24.    Waivers. No waiver by Lessor of the Default or Breach of any term,
covenant or condition hereof by Lessee, shall be deemed a waiver of any other
term, covenant or condition hereof, or of any subsequent Default or Breach by
Lessee of the same or of any other term, covenant or condition hereof. Lessor's
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor's consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent. The acceptance of
Rent by Lessor shall not be a waiver of any Default or Breach by Lessee. Any
payment by Lessee may be accepted by Lessor on account of moneys or damages due
Lessor, notwithstanding any qualifying statements or conditions made by Lessee
in connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.
25.    No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
125% of the base Rent applicable immediately preceding the expiration or
termination of this Lease for the first three (3) months and thereafter to 150%
of the Base Rent applicable immediately preceding the expiration or termination.
Nothing contained herein shall be construed as consent by Lessor to any holding
over by Lessee. If Lessor consents in writing to a holdover, such tenancy shall
be from month-to-month and may be terminated by Lessor or Lessee upon thirty
(30) days' prior to written notice to the other.
26.    Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
27.    Covenants and Conditions; Construction of Agreement. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shalt not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.
28.    Binding Effect; Choice of Law. This Lease shall be binding upon the
parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.
29.    Subordination; Attornment; Non-Disturbance.
29.1    Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device"), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as "Lender") shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

20




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

29.2    Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 29.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of such new owner, this Lease shall automatically become a new
Lease between Lessee and such new owner, upon all of the terms and conditions
hereof, for the remainder of the term hereof, and (ii) Lessor shall thereafter
be relieved of any further obligations hereunder and such new owner shall assume
all of Lessor's obligations hereunder, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month's rent, or (d) be liable for the
return of any security deposit paid to any prior lessor.
29.3    Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee's subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
"Non-Disturbance Agreement") from the Lender which Non-Disturbance Agreement
provides that Lessee's possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. There are
currently no Security Devices with respect to the Premises or the Project.
29.4    Self-Executing. The agreements contained in this Paragraph 29 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
30.    Attorneys' Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred.
31.    Lessor's Access; Showing Premises; Repairs. Lessor and Lessor's agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times for the purpose of showing the same
to prospective purchasers, lenders, or tenants, and making such alterations,
repairs, improvements or additions to the Premises as Lessor may deem necessary.
All such activities shall be without abatement of rent or liability to Lessee.
Lessor may at any time place on the Premises any ordinary "For Sale" signs and
Lessor may during the last 6 months of the term hereof place on the Premises any
ordinary "For Lease" signs. Lessee may at any time place on the Premises any
ordinary "For Sublease" sign.
32.    Auctions. Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor's prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
33.    Signs. Except for ordinary "For Sublease" signs which may be placed only
on the Premises, Lessee shall not place any sign upon the Project without
Lessors prior written consent. All signs must comply with all Applicable
Requirements and Lessor's Sign Criteria attached hereto as Exhibit "C". Lessee
shall have the right to erect its company signage at the Premises on the
exterior of both buildings, as well as a monument sign fronting said buildings,
Lessor's

21




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

consent thereto shall not be unreasonably withheld, conditioned or delayed. The
monument sign must be in accordance with the specifications attached hereto as
Exhibit "R".
34.    Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor's failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor's election to have such event constitute the
termination of such interest.
35.    Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor's actual reasonable costs
and expenses (including but not limited to architects', attorneys', engineers'
and other consultants' fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor, but in no event to exceed $1,000.00. Lessor's consent to any act,
assignment or subletting shall not constitute an acknowledgment that no Default
or Breach by Lessee of this Lease exists, nor shall such consent be deemed a
waiver of any then existing Default or Breach, except as may be otherwise
specifically stated in writing by Lessor at the time of such consent. The
failure to specify herein any particular condition to Lessor's consent shall not
preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.
36.    Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.
37.    Options. See paragraph 60 of the Lease Addendum. If Lessee is granted an
option, as defined below, then the following provisions shall apply.
38.    Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
39.    Reservations. Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
40.    Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.
41.    Authority. If either Party hereto is a corporation, trust, limited
liability company, partnership, or similar entity, each individual executing
this Lease on behalf of such entity

22




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

represents and warrants that he or she is duly authorized to execute and deliver
this Lease on its behalf. Each party shall, within 30 days after request,
deliver to the other party satisfactory evidence of such authority.
42.    Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions. Any conflict between this Lease and the Lease
Addendum shall be governed by the Lease Addendum.
43.    Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
44.    Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee's obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
45.    Multiple Parties. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.
46.    Waiver of Jury Trial. The Parties hereby waive their respective rights to
trial by jury in any action or proceeding involving the Property or arising out
of this Agreement.
47.    Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease ¨ is R is not attached to this Lease.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2.    RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE'S INTENDED USE.
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.



23




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1



The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.
Executed at:   
On:   


Executed at:   
One:   
By LESSOR:
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation


By LESSEE:
ENDOLOGIX, INC.,
a Delaware corporation
By: Northwestern Mutual Real Estate Investments LLC, a Delaware limited
liability company, its wholly-owned affiliate and authorized agent
By: /s/ Don Morton
Name Printed: Don Morton
Title: Director-Field Asset Mgmt.
By:    
Name Printed:    
Title:    
Address:    
   
   
Telephone:(_____)    
Facsimile:(_____)    
Federal ID No.    


By: /s/ John McDermott
Name Printed: John McDermott
Title: President and Chief Executive Officer
By:    
Name Printed:    
Title:    
Address:    
   
   
Telephone:(_____)    
Facsimile:(_____)    
Federal ID No.    







These forms are often modified to meet changing requirements of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 700 South Flower Street,
Suite 600, Los Angeles, CA 90017.
(213) 687-8777.
©Copyright 1999 By AIR Commercial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.





























24




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

LEASE ADDENDUM
(NET LEASE - MULTI-TENANT)


by and between Northwestern Mutual Life Insurance Company, a Wisconsin
corporation, as Lessor, and Endologix, Inc., a Delaware corporation, as Lessee
for certain premises located at 2 Musick and 35 Hammond, Irvine, CA


50.    PREMISES SIZE. Lessor and Lessee acknowledge that they have stipulated to
the area of the Premises and that the actual size of such area is not subject to
dispute. Lessee agrees that Lessor shall have no liability in the event that the
size of the Premises is other than the amount specified and Lessee shall have no
right to terminate this Lease should such discrepancy be discovered.


51.    NO PAYMENT TO LESSEE IF LESSEE IN DEFAULT. In the event of any default by
Lessee under any provision of this Lease, then notwithstanding any provision of
this Lease to the contrary which requires Lessor to make any payment to Lessee,
Lessor shall not be obligated to make such payment to Lessee, but may instead
apply the amount of such payment against Rent or Additional Rent past due; and
against any costs incurred by Lessor to cure any default by Lessee.


52.    USE OF THE PREMISES.


52.1    Compliance. Lessee acknowledges its lease of the Premises is subject to
all applicable zoning, municipal, county and state laws, ordinances and
regulations governing and regulating the use of the Premises, and any covenants
or restrictions of record, and accepts this Lease subject thereto and to all
matters disclosed thereby and by any exhibits attached hereto. Lessor represents
and warrants to Lessee that Lessor has not granted, and during the Term Lessor
shall not grant, to any person any restrictive covenant encumbering the Premises
that would limit or interfere with Lessee’s right to use the Premises as
permitted under the Lease, including, without limitation, the Agreed Use. Lessee
shall not use the Premises which will in any way conflict with any law, statute,
zoning restriction, ordinance or governmental law, rule, regulation or
requirement of any duly constituted public authority having jurisdiction over
the Premises now in force or which may hereafter be in force, or any covenants,
conditions, easements or restrictions now or hereafter encumbering the Premises.
Lessee shall not commit any public or private nuisance or any other act or thing
that might or would unreasonably disturb the quiet enjoyment or any other Lessee
of Lessor or any occupant of nearby property. Lessee shall place no loads upon
the floors, walls or ceilings in excess of the maximum designed load specified
by Lessor or which may damage the building or outside areas; nor place any
harmful liquids in the drainage systems; nor dump or store waste materials,
refuse or other materials or allow such to remain outside the building, except
in the enclosed trash areas provided. Lessee shall be permitted to maintain at
the Premises such Hazardous Substances as are expressly permitted in accordance
with the provisions of Paragraph 56, below, subject to such requirements and
conditions described therein.


52.2    Compliance With Governmental Regulations. Notwithstanding anything to
the contrary set forth in this Lease, if and to the extent modifications or
improvements to the structure of the Premises or any portion thereof or to any
fire prevention or other emergency system are deemed necessary by any
governmental authority or Applicable Law, Lessor shall, subject to reimbursement
by Lessee pursuant to Paragraph 4.2, make such modifications and improvements
and Lessee shall cooperate with Lessor in the making of any such modifications
or improvements; provided, however, that Lessee shall not be required to
reimburse Lessor for such costs if such modifications and improvements are
Lessor’s responsibility in accordance with the provisions of Paragraph 2.3 of
the Lease. Notwithstanding the foregoing sentence, Lessor shall not be
responsible for the costs and expenses of such modifications or improvements in
the event that such improvements or modifications are required as the result of
Lessee's use of the Premises or conduct including, but not limited to, Lessee's
alterations, improvements or modifications of the Premises. In the event that
any alterations, modifications or improvements required

25




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

to undertaken by either Lessor or Lessee pursuant to this Paragraph result in
any interruption of the business of Lessee, Lessor shall have no liability to
Lessee for such interruption.


52.3    Lessee ADA Obligations. Lessor shall complete certain ADA (as said term
is defined below) compliance work as is more particularly described in Paragraph
73 of the Lease Addendum. Except for the ADA improvements described in said
paragraph 73 and subject to Paragraph 2.3, at all times during the term of this
Lease, Lessee, at Lessee’s sole cost and expense, shall cause the Premises, and
all alterations and improvements in the Premises, and Lessee’s use and occupancy
of the Premises, and Lessee’s performance of its obligations under this Lease,
to comply with the requirements of Title III of the Americans with Disabilities
Act of 1990 (42 U.S.C. 12181, et seq., the Provisions Governing Public
Accommodations and Services Operated by Private Entities), and all regulations
promulgated thereunder, and all amendments, revisions or modifications thereto
now or hereafter adopted or in effect in connection therewith (hereinafter
collectively referred to as the “ADA”) and to take such actions and make such
alterations and improvements as are necessary for such compliance; provided,
however, that Lessee shall not make any such alterations or improvements except
upon Lessor’s prior written consent pursuant to the terms and conditions of this
Lease. If Lessee fails to diligently take such actions or make such alterations
or improvements as are necessary for such compliance within sixty (60) days
following written notice from Lessor, or such shorter time as may be required by
the regulatory agency requiring said alterations or improvements, Lessor may,
but shall not be obligated to, take such actions and make such alterations and
improvements and may recover all of the reasonable costs and expenses of such
actions, alterations and improvements from Lessee as additional rent.
Notwithstanding anything in this Lease to the contrary, no act or omission of
Lessor, including any approval, consent or acceptance by Lessor or Lessor’s
agents, employees or other representatives, shall be deemed an agreement,
acknowledgment, warranty or other representation by Lessor that Lessee has
complied with the ADA or that any action, alteration or improvement by Lessee
complies or will comply with the ADA or constitutes a waiver by Lessor of
Lessee’s obligations to comply with the ADA under this Lease or otherwise.


52.4    Forklift Restrictions. Asphaltic/cement slabs are subject to damage by
repeated use of forklifts. In the event the slab is damaged by Lessee’s use of a
forklift, it shall be Lessee’s obligation to repair the damaged slab at Lessee’s
sole expense.


52.5    Battery Chargers. Battery charging units not equipped with an automatic
shut-off feature can cause substantial and expensive damage to warehouse floors
resulting from battery acid spills from over-charged batteries. Lessee
acknowledges and agrees that Lessee shall be solely and fully liable for the
expense of repair or replacement of floors within the Premises, including
concrete slab floors, required as a result of damage caused by battery charging
units. In order to reduce the risk that any such damage shall occur, all battery
charging units operated or maintained by Lessee at the Premises shall be
equipped with an original equipment automatic shut-off feature, or shall have an
after-market automatic shut-off device added thereto.


52.6    Department of Treasury Restrictions.


A.    Lessee warrants and represents to Lessor that Lessee and, to Lessee’s
knowledge, all directors and officers of Lessee: (a) is not, and shall not
become, a person or entity with whom Lessor is restricted from doing business
with under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of Treasury (including, but not limited to, those named on OFAC’s
Specifically Designated and Blocked Persons list) or under any statute,
executive order (including, but not limited to, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
(b) is not knowingly engaged in, and shall not knowingly engage in any dealings
or transaction or be otherwise associated with such persons or entities
described in clause (a) above; and (c), is not, and shall not become, a person
or entity whose activities are regulated by the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
thereunder.

26




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1



B.    Lessor warrants and represents to Lessee that Lessor and, to Lessor’s
knowledge, all directors and officers of Lessor: (a) is not, and shall not
become, a person or entity with whom Lessee is restricted from doing business
with under regulations of the OFAC of the Department of Treasury (including, but
not limited to, those named on OFAC’s Specifically Designated and Blocked
Persons list) or under any statute, executive order (including, but not limited
to, the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, (b) is not knowingly engaged in, and shall not
knowingly engage in any dealings or transaction or be otherwise associated with
such persons or entities described in clause (a) above; and (c), is not, and
shall not become, a person or entity whose activities are regulated by the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder.


52.7    Mold and Mildew Control. Lessee shall not use the Premises in any manner
that will cause mold, mildew or similar conditions to arise at the Premises.
Lessee shall provide appropriate climate control in the Premises, and shall not
block or cover any of the heating, ventilation or air-conditioning vents. Lessee
shall keep all ice and coffee machines that Lessee places in the Premises in
good condition and repair and promptly remove any water discharged or spilled
from such ice or coffee machines. Lessee shall regularly monitor the Premises
for the presence of mold or mildew or any conditions that can reasonably be
expected to contribute to the growth of mold or mildew and shall promptly report
to Lessor (i) any evidence of a significant water leak or excessive moisture in
the Premises, (ii) any evidence of significant mold or mildew in the premises,
and (iii) any failure or malfunction in the heating, ventilation and
air-conditional system serving the Premises. Lessee shall indemnify and hold
Lessor harmless from any cost or expense incurred by Lessor in order to remove
or eradicate any mold, mildew or similar condition at the Premises caused by
Lessee’s breach of its obligations under this Paragraph 52.7. Notwithstanding
the foregoing, Lessor shall indemnify and hold Lessee harmless from any cost or
expense incurred by Lessor in order to remove or eradicate any mold, mildew or
similar condition at the Premises existing prior to the date of this Lease.




52.8    Lender’s Request for Lessor’s Consent. If at any time during the Lease
Term, or any extension thereof, Lessee shall make and enter into any secured
financing or other transaction in which a lender to Lessee shall request the
consent of the Lessor to the granting of a security interest by Lessee in any
assets of Lessee that may be located at the Premises, together with Lessor’s
consent to permit such lender access to the Premises for the purpose of
assembling and/or selling any such collateral, Lessor will enter into a
Landlord’s Waiver and Consent in the form attached hereto as Exhibit “D” (the
“Approved Consent Form”). In the event Lessee nonetheless requests Lessor to
modify the Approved Consent Form or enter into a form provided by Lessee’s
Lender, such request shall be in writing and shall be accompanied by the fee
referred to below. As a condition to Lessor’s requirement to consider any
request from Lessee for such consent, Lessee shall first pay to Lessor, as
Additional Rent, the sum of $500.00 as a fixed fee to compensate Lessor for
expenses to be incurred by Lessor in reviewing such request and preparing such
Landlord’s Waiver and Consent (whether or not Lessor and Lessee actually execute
any such instrument), the parties hereto agreeing that such sum is a reasonable
approximation of the cost of Northwestern’s expenses relating thereto, the exact
cost thereof being impractical to determine. Lessee acknowledges and agrees that
Lessor is under no obligation whatsoever to modify such Approved Consent Form or
enter into any such agreement on a form supplied by any lender to Lessee.


53.    ASSIGNMENT AND SUBLETTING.


53.1    Consent Required. Except for a Permitted Transfer (as defined in
paragraph 53.6), Lessee shall not, without the prior written consent of Lessor,
assign, transfer, convey, mortgage, pledge, hypothecate or encumber this Lease
or any interest herein, sublease the Premises or any part thereof or any right
or privilege appurtenant thereto, or permit the use or occupancy of the Premises
by any other person other than Lessee

27




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

and Lessee's representatives and invitees. Each of the foregoing acts,
transactions and events are sometimes referred to herein as a "Transfer." The
person in whose favor such Transfer is made is sometimes referred to herein as a
"Transferee." If Lessee shall complete any Transfer (other than a Permitted
Transfer) without such consent the Transfer shall be void and shall constitute a
material default and breach of this Lease by Lessee. This Lease or any interest
herein shall not be assignable or otherwise transferable by operation of law, as
to the interest of Lessee, without the prior written consent of Lessor and any
such assignment or other Transfer shall be void and shall be a material default
and breach of this Lease by Lessee.


53.2    Request for Transfer. Except for a Permitted Transfer, if at any time
during the Lease Term, or any extension thereof, Lessee desires the consent of
the Lessor to a Transfer of this Lease, Lessee's request to Lessor for such
consent shall be in writing and shall include the information and documents
described below, hereinafter referred to as "Lessee's Request for Transfer".
Lessee agrees to pay Lessor, as Additional Rent, all expenses reasonably
incurred by Lessor in reviewing any information in order to determine whether
consent to a requested Transfer should be given (whether or not such consent is
given) in an amount not to exceed $500.00, including, but not limited to, costs
and expenses incurred for credit investigations, reasonable attorneys' fees and
the costs of preparation of any necessary documents. Except for a Permitted
Transfer, the information and documents to be included with Lessee's Request for
Transfer are as follows:






(a)    A statement that Lessee requests consent to the proposed Transfer and the
type of Transfer proposed;


(b)    The name of the proposed Transferee;


(c)    The nature of the use or business to be carried on in the Premises by the
proposed Transferee;


(d)    A description of the area of the Premises to be covered by the Transfer;


(e)    The terms and provisions of the proposed Transfer including a copy of the
proposed document of Transfer and any other agreements to be entered into
concurrently therewith;


(f)    Such financial information as Lessor may reasonably request concerning
the proposed Transferee; and


(g)    To the extent that the proposed Transfer is other than an assignment or
sublease, the information described in (a) through (f) above shall be modified
to correspond to the type of Transfer for which consent is requested.


53.3    Lessor's Option. Within thirty (30) days after Lessor's receipt of
Lessee's Request for Transfer, Lessor may, in its reasonable discretion,
exercise any one of the options described below by providing written notice to
Lessee of Lessor's election. If for any reason, Lessor fails to give Lessee
written notice of Lessor's election as authorized by this subparagraph 53.3
within the said thirty (30) day period, Lessor shall be deemed to have elected
to consent to the Transfer. The options available to Lessor are as follows:


(a)    Consent to the requested Transfer (subject in all circumstances to the
provisions of subparagraph 53.5, whether or not so expressly stated in the
Notice to Lessee setting forth such consent); or


(b)    Withhold consent to the requested Transfer. If Lessor withholds consent,
Lessor shall inform Lessee of the reasons therefor.



28




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

53.4    Lessor Entitled to Withhold Consent to Transfer in its Reasonable
Discretion. Lessor shall not unreasonably withhold condition or delay its
consent to any Transfer.


53.5    Consent Given. Should Lessor consent to a Transfer, Lessor may impose
upon such Transfer the following conditions:


(a)    Lessee completing the negotiations for a valid and bona fide Transfer to
the Transferee identified in Lessee's Request for Transfer within ninety (90)
days after the date of Lessor's consent and such Transfer being in accordance
with all the terms and provisions contained in Lessee's Request for Transfer,
although occupancy by such Transferee may occur after the expiration of said
90-day period. If for any reason this condition fails, any consent given by
Lessor shall be deemed of no force and effect and Lessee shall be required to
again comply with all conditions of this Paragraph 53 as if no consent had been
given.


(b)    Lessee delivering to Lessor, prior to the earlier of the date the
Transfer occurs or the date the Transferee takes possession of the Premises or
any part thereof, executed originals of the document of transfer and any other
agreement entered into in connection with such Transfer. If the Transfer is by
way of assignment, the form of assignment shall expressly state that the
Transferee assumes all of Lessee's obligations under this Lease. If the Transfer
is by way of sublease, the sublease shall expressly state that: It is subject to
the provisions of this Lease; it does not extend beyond the Termination Date;
the sublessee's right to transfer its interest in the sublease is subject to
Lessor's rights under this Paragraph 53; and


(c)    Except for a Permitted Transfer, Lessee paying to Lessor as Additional
Rent under this Lease, without affecting or reducing any other obligations of
Lessee under this Lease, fifty percent (50%) of any sums of money or other
economic consideration received by Lessee or to be received by Lessee as result
of such Transfer (but not any loan proceeds if the Transfer is a bona fide
loan), including, but not limited to: Bonuses, key money or the like; any
payment made to Lessee by the Transferee, however denominated, which is
attributed to either the amortization of the cost of any improvements made to
the Premises which were paid by Lessee and are to be used by the Transferee,
leasing commissions or any additional Lessee improvements (the installation of
which shall at all times be subject to the provisions of this Lease); and, if
the Transfer is a subletting, all rentals, whether so denominated or not under
the sublease, which exceed in the aggregate sums Lessee is to pay under this
Lease. All sums due Lessor pursuant to this subparagraph 53.5(b) (collectively,
the “Transfer Profit Share”) shall, provided the Transfer is a subletting, be
prorated if the sublease covers less than all of the Premises Area according to
the ratio that the Premises area transferred bears to the total Premises area.
Notwithstanding the foregoing, before calculating the Transfer Profit Share,
Lessee shall be entitled to deduct from the amounts received by Lessee from the
Transferee such reasonable costs and expenses as Lessee actually incurs in
obtaining a Transferee, i.e., commissions paid to brokers in connection with
such transfer, advertising costs paid by Lessee in connection with such
Transfer, the cost of any improvements made by Lessee, of its cost, for the
Transferee, and similar items. Lessee shall be obligated, however, to provide
evidence to Lessor substantiating such costs and expenses to Lessor’s reasonable
satisfaction in connection with calculating the Transfer Profit Share.


53.6    Transfer to a Related Party. The provisions of this paragraph 53 to the
contrary notwithstanding, Lessee shall have the right, without Lessor’s consent
and without incurring the Transfer Profit Share, to assign or otherwise transfer
this Lease, or to sublet all or a portion of the Premises, (i) to any affiliate
of Lessee (including, but not limited to, a parent, subsidiary or entity under
common or related control with Lessee), (ii) to any successor to Lessee by way
of merger, consolidation, sale of all or substantially all of Lessee’s assets,
sale of capital stock or the like (each of the foregoing a “Permitted
Transfer”); provided that Lessor is notified in writing of the assignment prior
to the effective date thereof and the assignee assumes in writing for the direct
benefit of Lessor all of Lessee’s obligations under this Lease

29




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1



53.7    No Release of Liability. Except for an assignment of this Lease for
which Lessor’s consent has been given and Lessor has affirmatively agreed in
writing to release Lessee of its obligations under this Lease, no Transfer shall
release Lessee of its obligations to pay the Rent and to perform all the other
obligations to be performed by Lessee under this Lease. The acceptance of Rent
by Lessor from any person shall not be deemed to be the waiver by Lessor of any
provision of this Lease or to be a consent to any assignment or subletting. A
consent to one Transfer shall not be deemed to be a consent to any subsequent
Transfer. In the event of default by a Transferee in the performance of any of
the terms of this Lease, Lessor may proceed directly against Lessee without the
necessity of exhausting its remedies against the Transferee. If Lessee enters
into a sublease, with or without Lessor's consent, Lessee shall be deemed to
have immediately and irrevocably assigned to Lessor, as security for Lessee's
obligations under this Lease, all subrent or other sums due Lessee under the
sublease, and Lessor, as assignee and as attorney-in-fact for Lessee, or a
receiver for Lessee appointed on Lessor's application, may collect such subrent
or other sums due and apply it towards Lessee’s obligations under this Lease,
except, that, until the occurrence of an act of default by Lessee, Lessee shall
have the right to collect such subrent or other sums due. Lessor may, as a
condition to Lessor's consent to any proposed sublease, require Lessee and the
proposed sublessee to enter into an agreement with Lessor whereby the proposed
sublessee agrees to pay subrent or all other sums due directly to Lessor upon
notice from Lessor of Lessee's default; not to pay subrent more than one month
in advance, and, notwithstanding Lessor's receipt of subrent or other sums due,
Lessor shall not be liable to the proposed sublessee for anything under the
sublease or under this Lease and Lessor may pursue any remedy available to it
under this Lease.


54.    NON-DISTURBANCE AND ATTORNMENT; LESSEE STATEMENT.


A.    At such time during the Lease Term as Lessor shall elect to encumber the
Premises with a deed of trust, mortgage, or other form of security agreement,
Lessor shall cause such trust deed beneficiary or mortgagee to make an enter
into a form of Non-Disturbance and Attornment Agreement with Lessee in a
commercially reasonable form reasonably acceptable to Lessee and such
beneficiary or mortgagee.


B.     Lessee shall within ten (10) business days following written request by
Lessor execute and deliver to Lessor any documents requested by Lessor,
including estoppel certificates as required under paragraph 71 below, in a
commercially reasonable form prepared by Lessor. In addition, Lessor shall
within ten (10) business days following written request by Lessee execute and
deliver to Lessee any documents reasonably requested by Lessee, including
estoppel certificates as required under paragraph 71 below.


55.    LESSEE'S REMEDIES. The obligations of Lessor do not constitute the
personal obligation of the individual partners, trustees, directors, officers or
shareholders of Lessor or its constituent partners. If Lessor shall fail to
perform any covenant, term or condition of this Lease upon Lessor's part to be
performed, Lessee shall be required to deliver to Lessor written notice of the
same. If Lessor fails to perform any of its obligations set forth in such
written notice and such failure continues for a period of thirty (30) days after
Lessee gives written notice to Lessor stating that (i) Lessor is in Breach of
this Lease, and (ii) describing the Breach with specificity; provided, however,
if such failure cannot reasonably be cured within such thirty (30) day period,
Lessor shall not be in Breach hereunder if the curative action is commenced
within such thirty (30) day period and is thereafter diligently pursued until
cured. In the event a Breach by Lessor remains uncured beyond the applicable
cure period, then, in additional to any remedy now or hereafter available to
Lessee, Lessee may send a second notice to Lessor, indicating that if Lessor
fails to cure such Breach within five (5) business days after the date of
Lessee’s second notice, Lessee shall have the right to perform the necessary
cure of such Breach on Lessor’s behalf. In the event Lessor does not cure, or
commence to cure, such Breach within five (5) business days after the date of
Lessee’s second notice, then Lessee may perform such cure on Lessor’s behalf,
and Lessor shall reimburse Lessee the actual costs incurred by Lessee within
thirty (30) days after receiving copies of invoices from Lessee evidencing the

30




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

cost of such cure. In the event Lessor fails to so reimburse Lessee for such
costs, Lessee may offset such amounts against Rent payable thereafter.
Furthermore, if, as a consequence of any Breach by Lessor, Lessee shall recover
a money judgment against Lessor, such judgment shall be satisfied only out of
the proceeds of sale received upon execution of such judgment and levied thereon
against the right, title and interest of Lessor in the Premises and out of Rent
or other income from such Project receivable by Lessor or out of consideration
received by Lessor from the sale or other disposition of all or any part of
Lessor's right, title or interest in the Project of which the Premises are a
part, and no action for any deficiency may be sought or obtained by Lessee.


56.    HAZARDOUS SUBSTANCES.


(a) For purposes of this Lease, the term “Hazardous Substances” includes (i) any
“hazardous material” as defined in Section 25501(o) of the California Health and
Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos, (iii) any
toxic or hazardous materials, substances, wastes or materials as defined
pursuant to any other applicable state, federal or local law or regulation, and
(iv) any other substance or matter which may result in liability to any person
or entity as result of such person’s possession, use, release or distribution of
such substance or matter under any statutory or common law theory. Except as
shall be disclosed to Lessee in accordance with the terms of that certain
Confidentiality and Nondisclosure Agreement, dated February 25, 2013, Lessor is
unaware of the presence of Hazardous Substances on the Premises in violation of
any applicable state, federal or local law or regulation.


(b) Lessee shall not cause or permit any Hazardous Substances to be brought
upon, stored, used, generated, released or disposed of on, under, from or about
the Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Lessor, which consent may be given or
withheld in Lessor’s sole and absolute discretion. Notwithstanding the
foregoing: (A) Lessee shall have the right, without obtaining prior written
consent of Lessor, to utilize within the Premises a reasonable quantity of
standard office products that may contain Hazardous Substances (such as
photocopy toner, “White Out”, and the like), provided however, that (i) Lessee
shall maintain such products in their original retail packaging, shall follow
all instructions on such packaging with respect to the storage, use and disposal
of such products, and shall otherwise comply with all applicable laws with
respect to such products, and (ii) all of the other terms and provisions of this
Paragraph 56 shall apply with respect to Lessee’s storage, use and disposal of
all such products, and (B) Lessor hereby consents to the use by Lessee of the
Hazardous Substances and quantities thereof shown in the Environmental
Questionnaire delivered to Lessor prior to the execution of this Lease. Lessor
may, in its reasonable discretion, place such conditions as Lessor deems
appropriate with respect to Lessee’s use of any such Hazardous Substances, and
may further require that Lessee demonstrate that any such Hazardous Substances
are reasonably necessary or useful to Lessee’s business and will be generated,
stored, used and disposed of in a manner that complies with all applicable laws
and regulations pertaining thereto and with good business practices. Lessee
understands that Lessor may utilize an environmental consultant to assist in
determining conditions of approval in connection with the storage, generation,
release, disposal or use of Hazardous Substances by Lessee on or about the
Premises, and/or to conduct periodic inspections of the storage, generation,
use, release and/or disposal of such Hazardous Substances by Lessee on and from
the Premises, and Lessee agrees that the reasonable costs incurred by Lessor in
connection therewith shall be reimbursed by Lessee to Lessor as additional rent
hereunder within thirty (30) days following written demand from Lessor.


(c)    Except as disclosed in those certain environmental reports heretofore
delivered by Lessor to Lessee, a true and correct list of which is attached
hereto as Exhibit “E” , Lessor has no actual knowledge of the presence of
Hazardous Substances on, under, or about the Premises. For purposes of the above
representation the “actual knowledge” of Lessor shall mean solely the knowledge
of Lessor’s Representative, as defined in Paragraph 75, A, below. Prior to the
execution of this Lease, Lessee obtained an independent Phase I environmental
report that revealed no evidence of recognized environmental conditions. In

31




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

addition, Lessee has completed, executed and delivered to Lessor an
Environmental Questionnaire and Disclosure Statement (the “Environmental
Questionnaire”), a true and correct copy of which is attached hereto as Exhibit
“F”. Said completed Environmental Questionnaire discloses all Hazardous
Substances Lessee intends to bring upon, store, use, generate, release or
dispose of on, under, from or about the Premises, and shall be deemed
incorporated into this Lease for all purposes, and Lessor shall be entitled to
rely fully on the information contained therein. In the event at any time during
the Lease Term Lessee intends to bring upon, store, use, generate, release or
dispose of on, under, from or about the Premises any Hazardous Substances not
previously disclosed on a Lessor approved Environmental Questionnaire, prior to
the introduction thereof to the Premises Lessee shall deliver to Lessor for
Lessor’s prior approval an updated Environmental Questionnaire disclosing each
such additional Hazardous Substance. Only upon Lessor’s written approval of said
updated Environmental Questionnaire may said additional Hazardous Substances be
present at the Premises; provided, however, once the presence and quantity of
specific Hazardous Substances has been listed by Lessee on an Environmental
Questionnaire required by hereby and has been approved by Lessor, Lessor shall
not unreasonably withhold, condition or delay its approval of substitutions of
any such approved Hazardous Substances with other Hazardous Substances serving
the same purpose of that for which it has been substituted. In addition, to the
extent Lessee is permitted to utilize Hazardous Substances upon the Premises,
Lessee shall promptly provide Lessor with complete and legible copies of all the
following environmental documents relating thereto: reports filed pursuant to
any self-reporting requirements; permit applications, permits, monitoring
reports, emergency response or action plans, workplace exposure and community
exposure warnings or notices and all other reports, disclosures, plans or
documents (even those which may be characterized as confidential) relating to
water discharges, air pollution, waste generation or disposal, and underground
storage tanks for Hazardous Substances; orders, reports, notices, listings and
correspondence (even those which may be considered confidential) of or
concerning the release, investigation of, compliance, cleanup, remedial and
corrective actions, and abatement of Hazardous Substances; and all complaints,
pleadings and other legal documents filed by or against Lessee related to
Lessee’s use, handling, storage, release and/or disposal of Hazardous
Substances.


(d)    Lessor and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder, during business hours upon at least forty-eight (48) hours prior
written notice to Lessee (except in the event of an emergency, in which event no
prior notice shall be required), to determine whether Lessee is complying with
the terms of this paragraph 56, and in connection therewith Lessee shall provide
Lessor with reasonable access to all facilities, records and personnel related
thereto. Within the 90-day period prior to or following the expiration of this
Lease, or within the 90-day period prior to or following the early termination
of this Lease as a result of Lessee Breach thereof, Lessor, at Lessor’s cost and
expense, shall cause its environmental consultants to undertake a comprehensive
environmental audit of the Premises to determine whether Hazardous Substances
are located at the Premises for which Lessee is responsible under the terms of
this Lease. In the event said audit determines that Hazardous Substances are
present for which Lessee is responsible under the terms of this Lease, Lessee
shall reimburse Lessor for the cost of said audit. If Lessee, either during the
Lease Term or upon the expiration or earlier termination thereof, is not in
compliance with any of the provisions of this Paragraph 56, or in the event of a
release of any Hazardous Substance on, under or about the Premises caused or
permitted by Lessee, its agents, employees, contractors, licensees or invitees,
Lessor and its agents shall have the right, but not the obligation, without
limitation upon any of Lessor’s other rights and remedies under this Lease, to
immediately enter upon the Premises without notice and to discharge Lessee’s
obligations under this paragraph 56 at Lessee’s expense and notwithstanding that
Lessee may have already commenced remediation and/or reconstruction activities,
including without limitation the taking of emergency or long-term remedial
action. Lessor and its agents shall endeavor to minimize interference with
Lessee’s business in connection therewith, but shall not be liable for any such
interference. In addition, Lessor, at Lessee’s expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,

32




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

generation, use, release and/or disposal by Lessee or its agents, employees,
contractors, licensees or invitees of Hazardous Substances on, under, from or
about the Premises. In the event Lessor shall elect to perform Lessee’s
obligations under this Paragraph 56 as permitted above, Lessee shall reimburse
Lessor all costs and expenses incurred by Lessor within thirty (30) days of
receipt from Lessor of an invoice therefor, accompanied by reasonable evidence
of such costs and expenses. Lessor shall have the right to provide such invoices
to Lessee monthly during the period of time that Lessor is in the process of
performing such Lessee obligations hereunder in order to obtain reimbursement
from Lessee of costs and expenses incurred by Lessor as of the date of each such
invoice.


(e)    If the presence of any Hazardous Substances on, under, from or about the
Premises or the Project caused or permitted by Lessee or its agents, employees,
contractors, licensees or invitees results in (i) injury to any person, (ii)
injury to or any contamination of the Premises or the Project, or (iii) injury
to or contamination of any real or personal property wherever situated, Lessee,
at its expense, shall promptly commence and diligently complete all actions
necessary to return the Premises and the Project and any other affected real or
personal property owned by Lessor to the condition existing prior to the
introduction of such Hazardous Substances and to remedy or repair any such
injury or contamination, including without limitation, any cleanup, remediation,
removal, disposal, neutralization or other treatment of any such Hazardous
Substances. Notwithstanding the foregoing, Lessee shall not, without Lessor’s
prior written consent to the remediation and reconstruction activities to be
undertaken by Lessee, which consent may be given or withheld in Lessor’s sole
and absolute discretion, take any remedial action in response to the presence of
any Hazardous Substances on, from, under or about the Premises or the Project or
any other affected real or personal property owned by Lessor or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Substances claims; provided however,
Lessor’s prior written consent shall not be necessary in the event that the
presence of Hazardous Substances on, under or about the Premises or the Project
or any other affected real or personal property owned by Lessor (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Lessor’s consent before taking such action. In the event that
the permissible levels or concentrations of Hazardous Substances are subject to
ambiguous regulatory standards or different regulatory standards of governmental
agencies having jurisdiction (including without limitation the State of
California under Proposition 65), Lessor shall have the right to identify the
applicable standard for remediation to which Lessee must adhere in performing
its obligations under this Lease. To the fullest extent permitted by law, Lessee
shall indemnify, hold harmless, protect and defend (with attorneys reasonably
acceptable to Lessor) Lessor and any successors to all or any portion of
Lessor’s interest in the Premises and the Project and any other real or personal
property owned by Lessor from and against any and all liabilities, losses,
damages, diminution in value, judgments, fines, demands, claims, recoveries,
deficiencies, costs and expenses (including without limitation reasonable
attorneys’ fees, court costs and other professional expenses), whether
foreseeable or unforeseeable, arising directly or indirectly out of the use,
generation, storage, treatment, release, on-site or off-site disposal or
transportation of Hazardous Substances on, into, from, under or about the
Premises, the Building or the Project and any other real or personal property
owned by Lessor caused or permitted by Lessee, its agents, employees,
contractors, licensees or invitees. Such indemnity obligation shall specifically
include, without limitation, the cost of any required or necessary repair,
restoration, cleanup or detoxification of the Premises, the Building and the
Project and any other real or personal property owned by Lessor, the preparation
of any closure or other required plans, whether or not such action is required
or necessary during the Term or after the expiration of this Lease and any loss
of rental due to the inability to lease the Premises or any portion of the
Building or Project as a result of such Hazardous Substance or remediation
thereof. If it is at any time discovered that Lessee or its agents, employees,
contractors, licensees or invitees may have caused or permitted the release of a
Hazardous Substance on, under, from or about the Premises, the Building or the
Project, Lessee shall, at Lessor’s request, immediately prepare and submit to
Lessor a comprehensive plan, subject to Lessor’s approval, specifying the
actions to be taken by Lessee to return the Premises, the Building or the
Project or any other real or

33




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

personal property owned by Lessor to the condition existing prior to the
introduction of such Hazardous Substances. Upon Lessor’s approval of such
cleanup plan, Lessee shall, at its expense, and without limitation of any rights
and remedies of Lessor under this Lease or at law or in equity, immediately
implement such plan and proceed to cleanup such Hazardous Substances in
accordance with all applicable laws and as required by such plan and this Lease.
The provisions of this paragraph 56 shall expressly survive the expiration or
sooner termination of this Lease. As used in this Paragraph 56, the terms
“permit” and “permitted” shall be deemed to mean “knowingly permit” and
“knowingly permitted” in connection with anything that Lessee permits, or has
permitted, to be done on or about the Premises or the Project by Lessee’s its
agents, employees, contractors, licensees or invitees.


(f)    Lessee shall have no liability or responsibility with respect to any
Hazardous Substances which were not caused or permitted by Lessee, its agents,
employees, contractors, licensees or invitees. Notwithstanding the foregoing,
Lessee agrees to notify its agents, employees, contractors, licensees, and
invitees of any exposure or potential exposure to Hazardous Substances at the
Premises that Lessor brings to Lessee's attention. Lessee hereby acknowledges
that this disclosure satisfies any obligation of Lessor to Lessee pursuant to
California Health & Safety Code Section 25359.7, or any amendment or substitute
thereto or any other disclosure obligations of Lessor.






(g)    Lessor shall take responsibility, at its sole cost and expense, for any
governmentally-ordered clean-up, remediation, removal, disposal, neutralization
or other treatment of those Hazardous Substances conditions which were caused or
permitted by Lessor, its agents, employees, contractors, licensees, or invitees.
The foregoing obligation on the part of Lessor shall include the reasonable
costs (including, without limitation, reasonable attorney’s fees) of defending
Lessee from and against any legal action or proceeding instituted by any
governmental agency in connection with such clean-up, remediation, removal,
disposal, neutralization or other treatment of such conditions, provided that
Lessee promptly tenders such defense to Lessor. Lessee agrees to notify its
agents, employees, contractors, licensees, and invitees of any exposure or
potential exposure to Hazardous Substances at the Premises that Lessor brings to
Lessee’s attention.


(h)    Except as disclosed in paragraph 56(a) above (and/or as may otherwise be
disclosed to Lessee in writing), Lessor represents that to Lessor’s actual
knowledge there are no Hazardous Substances in or about the Premises which are
in violation of any applicable federal, state or local law, ordinance or
regulation.


57. RENT ADJUSTMENT. Monthly Base Rent during the Lease Term shall be adjusted
at the times and to the amounts set forth below:



34




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Month of Lease Term


1 - 12
Monthly Base Rent


$161,828.00 NNN


13 - 24


$166,682.00 NNN


25 - 36


$171,683.00 NNN


37 - 48


$176,834.00 NNN


49 - 60


$182,139.00 NNN


61 – 72


$187,603.00 NNN


73 – 84


$195,107.00 NNN


85 – 96


$202,911.00 NNN


97 - 108


$211,028.00 NNN


109 – 120


$219,469.00 NNN


121 – 132


$228,248.00 NNN


133 – 144


$237,378.00 NNN


145 – 156


$246,873.00 NNN


157 - 168


$256,748.00 NNN


167 – 180


$267,018.00 NNN



Provided that Lessee is not at the time in Default under this Lease, Lessee
shall be entitled to abatement of the Base Rent for the first (1st) month
through ninth (9th) months of Lease Term; provided, however, the Lessee shall
continue to be obligated to pay Common Area Operating Expenses, insurance, and
Real Property Taxes during said months.


58.    NO RECORDATION. This Lease shall not be recorded.


59.    FORCE MAJEURE. If either Lessor or Lessee cannot perform any of its
obligations (other than Lessee's obligation to pay Rent hereunder) due to events
beyond such party's control, the time provided for performing such obligations
shall be extended by a period of time equal to the duration of such events.
Events beyond a party's control include, but are not limited to, acts of God,
war, civil commotion, labor disputes, strikes, fire, flood or other casualty,
shortages of labor or material, government regulation or restriction and weather
conditions.


60.    EXTENSION OPTION. Lessee is given the option to extend the Term of this
Lease on all of the terms and conditions of this Lease, except for rent, for one
(1) five (5) year period (the "extended term") following the expiration of the
initial Term, by the giving of notice of the exercise of the option (the "option
notice") to Lessor at least nine (9) months, but not more than twelve (12)
months, before the expiration of the original term. Notwithstanding the above,
Lessee shall have no extension option if Lessee is in material default beyond
all applicable notice and cure periods on the date of giving the option notice,
in which event the option notice shall be totally ineffective, or if Lessee is
in material default beyond all applicable notice and cure periods on the date
the extended term is to commence, in which event, at the election of Lessor, the
extended term shall not commence and this Lease shall expire at the end of the
then effective term. In addition, the option granted to

35




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Lessee herein (i) may not be separated from the Lease in any manner, and (ii) is
personal to the original Lessee named in Paragraph 1.1 of this Lease and its
successors from any Permitted Transfers, and cannot be voluntarily or
involuntarily assigned or exercised by any person or entity other than said
parties.


Base Rent for the 5-year option period shall be at one hundred percent (100%) of
the prevailing market rental rate in the area, including annual market rate
increases as are then prevailing, determined in the manner described below.


The parties shall have thirty (30) days after Lessor receives the option notice
in which to agree on monthly Base Rent for the first year of the applicable
extended term and on market rate increases, if any, in one or more successive
years thereafter. If the parties are unable to agree on the minimum monthly Base
Rent and any increases within that period, then within ten (10) days after the
expiration of that period, either (i) Lessor and Lessee shall appoint a mutually
acceptable appraiser or broker to establish the new market rental rate and terms
(“MRRT”) in the area within the next thirty (30) days, including market rate
increases during one or more successive years of the extended term (all costs
associated with said appraisal shall be split equally between Lessor and
Lessee), or (ii) each of Lessor and Lessee shall select and pay the appraiser or
broker of their choosing to establish a MRRT within the next 30 days. If for any
reason either one of the appraisals is not completed within the next 30 days as
stipulated, then the appraisal that is completed at that time shall
automatically become the new MRRT. If both appraisals are completed and the two
appraisers/brokers cannot agree on a reasonable average MRRT then they shall
immediately select a mutually acceptable appraiser or broker to establish which
of the two appraisals is closest to the MRRT. Whichever appraisal is determined
by the third broker/appraiser to be closest to the MRRT shall be the new MRRT.
The new Base Rent shall be the MRRT as determined by said broker/appraiser. In
determining the MRRT, the appraisers shall take into account that Lessor is not
making any tenant improvements, or giving Lessee any free rent. Lessor and
Lessee hereby agree that all appraisers and brokers selected pursuant to this
paragraph 60 shall have no less than fifteen (15) years’ commercial real estate
experience appraising properties similar to the Premises, and shall have
prepared appraisals of similar properties in Irvine, California, within the two
(2) year period prior to the date Lessor receives the option notice from Lessee.


After the new monthly Base Rent has been set for the extended term, the
appraisers shall immediately notify the parties. If the Lessee objects to the
new monthly Base Rent, Lessee shall have the option to have this Lease expire at
the end of the existing term, provided that Lessee pays all costs incurred in
connection with the appraisal procedure. Lessee's election to allow this Lease
to terminate at the end of the existing term must be exercised within fifteen
(15) days after receipt of notice from the appraisers of the new monthly Base
Rent. If Lessee does not exercise this election within said 15-day period, the
term of this Lease shall be extended as provided in this paragraph.


61.    RELATIONSHIP OF PARTIES. Neither the method of computation of rent nor
any other provisions contained in this Lease nor any acts of the parties shall
be deemed or construed by the parties or by any third person to create the
relationship of principal and agent or of partnership or of joint venture or of
any association between Lessor and Lessee, other than the relationship of Lessor
and Lessee.


62.    SINGULAR AND PLURAL. When required by the context of this Lease, the
singular shall include the plural, the plural shall include the singular, and
the masculine gender shall include the feminine and neuter gender.


63.    CAPTIONS. The captions and titles of the Articles and paragraphs, are for
convenience only and do not in any way define, limit or construe the content of
such Articles or Paragraphs and shall have no effect on their interpretation.


_        64.    NO OFFER TO LEASE. The submission of this Lease to Lessee by
Lessor, its agent and/or real estate broker is solely for the purpose of
examination and negotiations and does not constitute an offer to lease, a
reservation of, or option for the

36




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Premises. If this Lease is acceptable to Lessee, it should be executed and
delivered to Lessor and shall thereafter be deemed an offer by Lessee to lease
the Premises upon the terms and conditions in this Lease. Lessor shall not be
bound by the terms and conditions of this Lease until Lessor has fully executed
and delivered this Lease to Lessee.


65.    NO LIEN. Lessor at no time shall have any security interest, lien or
similar such right with respect to any property of Lessee, whether located at
the Premises or otherwise; provided, however, that nothing herein shall preclude
Lessor from obtaining any attachment, judgment, and/or execution lien against
Lessee and Lessee’s property in any action against Lessee by Lessor.


66.    RENT PAYMENT. If any person to whom Lessee shall not then be required to
pay rent under this Lease shall demand payment or rent from Lessee alleging his
or her right to receive such rent as a result of a transfer of Lessor’s interest
in this Lease or otherwise, Lessee shall not be obligated to honor such demand
unless Lessee shall have received written instructions to do so from the person
to whom Lessee shall then be paying rent or shall otherwise receive written
evidence satisfactory to Lessee of the right of such person making the demand.


67.    COMMON AREA OPERATING EXPENSES.


(a) The term “Common Area Operating Expenses” shall mean and include all Project
Costs, as defined immediately below, and Real Property Taxes, as defined in
Paragraph 10.1 of this Lease. The term “Project Costs” shall include all
expenses of operation, repair and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas, and shall include the
following charges by way of illustration but not limitation: water and sewer
charges; insurance premiums and reasonable deductibles and/or reasonable premium
and deductible equivalents should Lessor elect to self-insure all or any portion
of any risk that Lessor is authorized to insure hereunder; license, permit, and
inspection fees; heat; light; power; janitorial services to any interior Common
Areas; air conditioning; supplies; materials; equipment; tools; the cost of any
environmental, insurance, tax or other consultant utilized by Lessor in
connection with the Building and/or Project; establishment of reasonable
reserves for replacements and/or repairs; costs incurred in connection with
compliance with any laws or changes in laws applicable to the Building or the
Project; the cost of any capital investments or replacements (other than tenant
improvements for specific tenants) to the extent of the amortized amount thereof
over the useful life of such capital investments or replacements at an interest
rate to be determined and fixed for the entire period of amortization at the (i)
greater of seven and one-half percent (7.5%) per annum and (ii) the then current
market rate cost of funds, as determined by Lessor; costs associated with the
maintenance of an air conditioning, heating and ventilation service agreement
(if Lessee no longer contracts for such service agreement); costs associated
with the maintenance of an intrabuilding network cable service agreement for any
intrabuilding network cable telecommunications lines within the Project, costs
associated with periodic inspections of Common Area improvements to determine
their good working condition, and any other installation, maintenance, repair
and replacement costs associated with such lines; capital costs associated with
a requirement related to demands on utilities by Project tenants, including,
without limitation, the cost to obtain additional phone connections (unless such
costs are solely for the benefit of a specific tenant or tenants; labor;
reasonable allocated wages and salaries, fringe benefits, and payroll taxes for
Lessor’s administrative and other personnel directly applicable to the Building
and/or Project, including both Lessor’s personnel and outside personnel;
provided, however, that in no event shall Project Costs include wages and
salaries, fringe benefits, and payroll taxes attributable to personnel above the
level of portfolio asset manager; any expense incurred pursuant to paragraphs
7.2 and 68; and a reasonable overhead/management fee for the professional
management of the Project. It is understood and agreed that Project Costs may
include competitive charges for direct services provided by any subsidiary,
division or affiliate of Lessor.


(b) Common Area Operating Expenses shall exclude the following:

37




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(i)
costs associated with the correction or abatement of environmental hazards



(a)
on the land or



(b)
in the Building and/or Project;



(ii)
costs incurred by Lessor in connection with the construction, expansion or
renovation of the Building and/or Project or the correction of defects in such
construction;



(iii)
fines or penalties assessed against Lessor or the Building and/or Project due to
the Building’s and/or Project’s violation of or failure to comply with any
applicable law as of the date of the Lease;



(iv)
advertising, marketing, or promotional expenditures;



(v)
maintenance, repairs or replacements necessitated by the negligent act or
omission of Lessor, its agents, servants, employees, licensees or invitees;



(vi)
amounts paid to entities related to Lessor in excess of the arm’s length cost of
such services;



(vii)
interest, late charges or penalties incurred as a result of Lessor’s failure to
pay bills in a timely manner;



(viii)
interest or payments on any financing for the Building and/or Project;



(ix)
cost of correcting defects or any other inadequacy in the design or construction
of the Building and/or Project or repair and replacement of any of the original
materials or equipment required as a result of such defects or inadequacies, or
the cost of replacement of structural elements;



(x)
amounts for which Lessor received reimbursement or compensation from insurers,
tenants (other than payments of their share of Common Area Operating expenses)
or other third parties;



(xi)
the cost of legal, accounting, and other professional services incurred by
Lessor for reasons not in connection with the day-to-day operation of the
Building and/or Project, including without limitation any such fees incurred in
connection with (a) negotiation and preparation of letters, transaction memos,
letters of intent, leases, subleases and/or assignments, space planning and
similar costs relating to other tenants or proposed tenants in the Project, and
(b) arising from claims, disputes, litigation and/or arbitration with other
tenants in the Project, or their owners, officers, directors, employees and
agents involving Lessor;




38




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(xii)
any bad debt loss, rent loss or reserves for bad debts, rent loss, or
replacements;



(xiii)
the cost of any alteration, additions, changes, replacements, improvements,
repairs, fixtures and equipment and any other items which under generally
accepted accounting principles consistently applied as pertaining to the real
estate industry are properly classified as a capital expense, except that Common
Area Operating Expenses shall include the annual amortization amount over the
amortization period consistent with generally accepted accounting principles,
plus interest to be determined and fixed for the entire period of amortization
at the (i) greater of seven and one-half percent (7.5%) per annum and (ii) the
then current market rate cost of funds, as determined by Lessor, for the
following items: (i) roof replacements costs, (ii) exterior painting costs, and
(iii) costs for improvements required under any governmental law or regulation
applicable to the Project taking effect after the Commencement Date, and capital
expenditures intended to effect a savings in labor costs or other costs that are
Common Area Operating Expenses;



(xiv)
the cost of renovating, painting, redecorating, and providing improvements
within the premises of any other tenants in the Building and/or Project at any
time and/or for any vacant space in the Building and/or Project (but such
Project Common Area costs shall not be excluded);



(xv)
any and all costs associated with the operation of the business of the entity
which constitutes Lessor, which costs are not directly related to the operation,
management, maintenance and repair of the Building and/or Project [by way of
example, without limiting the foregoing, the formation of the entity, internal
accounting and legal matters, including but not limited to preparation of tax
returns and financial statements and gathering of data therefor, costs of
defending any lawsuits (including, without limitation, expenses and legal fees
incurred in enforcing leases against tenants), costs of selling, syndicating,
financing, mortgaging or hypothecating any of Lessor’s interest in the Building
and/or Project, and costs of any disputes between Lessor and its employees];



(xvi)
leasing and brokerage expenses and commission and other costs or concessions
related to leasing space in the Building and/or Project;



(xvii)
salaries of Lessor’s or its manager’s executive personnel (above the grade of
building manager, except to the extent included in project management fees);



(xviii)
utility costs and services separately metered or contracted for and paid
directly by Lessee or other tenants;




39




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(xix)
the costs of negotiating or enforcing leases of other tenants;



(xx)
rentals and other related expenses incurred in leasing HVAC systems, elevators,
or other equipment ordinarily considered to be of a capital nature;



(xxi)
the cost of acquiring sculpture or other artwork;



(xxii)
costs of services, utilities, or other benefits which are not offered to Lessee
for which Lessee is charged directly but which are provided to another tenant or
occupant of the Building;



(xxiii)
Lessor’s general corporate overhead and general and administrative expenses;



(xiv)
costs of or arising from Lessor’s charitable or political contributions;



(xxv)
costs incurred in removing and storing the property of former tenants or
occupants of the Project;



(xxvi)
the cost of any work or services performed for any tenant (including Lessee) at
such tenant’s cost;



(xxix)
costs for service normally provided by a property manager where Common Area
Operating Expenses already include a full management fee;



(xxx)
lease “takeover” expenses, including, but not limited to, the expenses incurred
by Lessor with respect to space located in another building in the Project of
any kind or nature in connection with the leasing of space in the Project;



(xxxi)
any costs, fees, dues, contributions or similar expenses for industry
associations or similar organizations;



(xxxii)
tax penalties incurred as a result of the failure of Lessor to make tax payments
and/or to file any tax or informational return when due;



(xxxiii)
any ground lease rentals;



(xxxiv)
cost of in-house legal and/or accounting fees, except in the event Lessee elects
to provide property management services in-house.



(c)    Audit Right. Notwithstanding any sections of the Lease to the contrary,
in the event of any dispute regarding the amount due as Common Area Operating
Expense, Lessee shall have the right, after reasonable notice and at reasonable
times, to inspect and photocopy Lessor’s accounting records at such location as
Lessor may designate as its principal place of business. If, after such
inspection and photocopying, Lessee continues to dispute the amount of Common
Area Operating Expense, Lessee shall be entitled to retain an independent
accounting firm to audit and/or review Lessor’s records to determine the proper
amount of Common Area Operating Expense due from Lessee. Such inspection and
audit rights shall lapse with respect to the period covered by Lessor’s
statement given under Section 4.2(d) (“Statement”) unless exercised by Lessee
within one (1) year after receipt of the Statement. Such audit company shall be
compensated only on

40




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

a flat fee or hourly basis. No such audit company shall be compensated in whole
or in part on a contingency fee basis. If such audit or review reveals that
Lessor has overcharged Lessee, then within thirty (30) days after the results of
such audit are made available to Lessor, Lessor shall reimburse Lessee the
amount of such overcharge. If the audit reveals that Lessee was undercharged,
then with thirty (30) days after the results of the audit are made available to
Lessee, Lessee shall reimburse Lessor the amount of such undercharge. If Lessor
desires to contest such audit results, Lessor may do so by submitting the
results of the audit to arbitration to the American Arbitration Association in
Orange, California, under its Commercial Rules within ten (10) business days of
receipt of the result of the audit, and the arbitration shall be final and
binding upon Lessor and Lessee. Judgment on the award can be entered in a court
of competent jurisdiction. Lessor’s obligation, if any, to pay such overage
shall be abated during such arbitration proceeding. Lessee agrees to pay the
cost of such audit, provided that, if the audit reveals that Lessor’s
determination of Common Area Operating Expense due from Lessee as set forth in
any statement sent to Lessee was in error in Lessor’s favor by more than five
percent (5%), Lessor shall pay the cost of such audit.


(d)    Upon the expiration of earlier termination of this Lease, even though
this Lease has terminated and Lessee has vacated the Premises, when the final
determination is made of Lessee’s Share of Common Area Operating Expenses for
the calendar year in which this Lease terminated, Lessee shall within thirty
(30) days of written notice pay the entire increase over the estimated Lessee’s
Share of Common Area Operating Expenses already paid. Conversely, any
overpayment by Lessee shall be rebated by Lessor to Lessee not later than thirty
(30) days after such final determination.


68.    INSURANCE.


(a) Lessor’s Insurance. At all times during the Lease Term, Lessor shall procure
and keep in full force and effect the following insurance:


(i) All-Risk property insurance (including earthquake if coverage is available
and commercially reasonable) insuring the Building and Alterations and Utility
Installations owned by Lessor pursuant to Paragraph 7.4(a) of the Lease,
Lessor’s equipment and Common Area furnishings, all in such amounts and with
such deductibles as Lessor considers appropriate.


(ii) Commercial General Liability insuring its interest in the Building and
Improvements.


(iii) Rental Value insurance, in the name of Lessor, with loss payable to
Lessor, insuring the full rental and other charges payable by Lessee to Lessor
under this Lease (including all real estate taxes, insurance costs, and any
scheduled rental increases) for such period of time as Lessor shall from time to
time determine. Lessee shall be liable for any deductible amount in the event of
such loss.


(iv) Such other insurance as Lessor reasonably determines from time to time.


(b) Lessee’s Insurance. Lessee shall, at its sole cost and expense, keep in full
force and effect the following insurance:


(i) Special Causes of Loss property insurance on “Lessee’s Property” for the
full replacement value. Such policy shall contain an agreed amount endorsement
in lieu of a coinsurance clause. “Lessee’s Property” is defined to be all Trade
Fixtures, Utility Installations, improvements, betterments and personal property
of Lessee located in or on the Premises, Common Areas or Building, excluding
that which is required to be insured by Lessor’s All-Risk property insurance as
set forth in subparagraph 68 (a) (i), above.



41




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(ii) Commercial General Liability insurance insuring Lessee against any
liability arising out of its use, occupancy or maintenance of the Premises or
the business operated by Lessee pursuant to this Lease. Such insurance shall be
in the amount of at least $2,000,000 per occurrence. Such policy shall name
Lessor, Lessor’s wholly owned subsidiaries and agents, including without
limitation Lessor’s property managers (William A. Budge, Inc. and Maureen M.
Corona Corporation, dba McKenna & Co.) and any mortgagees, as additional
insureds on a separate endorsement form at least as broad as the Insurance
Service Organization’s “Additional Insured – Managers or Lessors of Premises”
Endorsement.


(iii) Business automobile liability with a combined single limit of $1,000,000.


(iv) Worker’s Compensation insurance as required by state law.


(v) Any other form or forms of insurance or increased amounts of insurance as
Lessor or any mortgagees of Lessor may reasonably require from time to time.


All such policies shall be written in a form and with an insurance company
satisfactory to Lessor and any mortgagees of Lessor, and shall provide that
Lessor, and any mortgagees of Lessor, shall receive not less than thirty (30)
days’ prior written notice of any cancellation. Prior to or at the time that
Lessee takes possession of the Premises, Lessee shall deliver to Lessor copies
or certificates evidencing the existence of the amounts and forms of coverage
satisfactory to Lessor. Lessee shall deliver to Lessor copies of or actual
Endorsement of additional insureds within thirty (30) days of possession of the
Premises by Lessee. Lessee shall, within thirty (30) days prior to the
expiration of such policies, furnish Lessor with renewals or “binders” thereof,
or Lessor may order such insurance and charge the cost thereof to Lessee as
additional rent.




(c) Forms of Policies. All policies maintained by Lessee will provide that they
may not be terminated nor may coverage be reduced except after thirty (30) days’
prior written notice to Lessor; provided, however, that so long as Lessee
maintains its policies of insurance in effect as required herein, in no event
shall Lessee be in default of this Lease for failing to cause any one or more of
such policies to provide the foregoing. All Commercial General Liability and
All-Risk property policies maintained by Lessee shall be written as primary
policies, not contributing with and not supplemental to the coverage that Lessor
may carry.


(d) Adequacy of Coverage. Lessor, its subsidiaries, agents and employees make no
representation that the limits of liability specified to be carried by Lessee
pursuant to this paragraph 68 are adequate to protect Lessee. If Lessee believes
that any of such insurance coverage is inadequate, Lessee will obtain such
additional insurance coverage as Lessee deems adequate, at Lessee’s sole cost
and expense.


(e) Certain Insurance Risks. Lessee shall not do or permit to be done any act or
thing upon the Premises or the project of which the Premises area part which
would (i) jeopardize or be in conflict with fire insurance policies covering the
project or fixtures and property in the Project, (ii) increase the rate of fire
insurance applicable to the project to an amount higher than it otherwise would
be for the Agreed Use set forth at paragraph 1.8 of this Lease, or (iii) subject
Lessor to any liability or responsibility for the injury to any person or
persons or to property by reason of any business or operation being carried on
upon the Premises.


69.    INDEMNIFICATION, WAIVER AND RELEASE.


69.1    Except for any injury to persons or damage to property that is caused by
or results from the negligence or willful misconduct of Lessor, its employees,
or agents, and subject to the provisions of paragraph 68, above, Lessee shall
indemnify and hold Lessor, Lessor’s wholly owned subsidiaries and the employees
and agents of Lessor and Lessor’s

42




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

wholly owned subsidiaries, including without limitation Lessor’s property
managers (William A. Budge, Inc. and Maureen M. Corona Corporation, dba McKenna
& Co.), Lessor’s master or ground lessor, partners, and lenders (hereinafter
collectively referred to as the “Indemnified Parties” and individually as an
“Indemnified Party”) harmless from and against any and all demands, claims,
causes of action, fines, penalties, damages, liabilities, judgments, and
expenses (including without limitation reasonable attorneys’ fees) incurred in
connection with or arising from:


(a) the use or occupancy or manner of use or occupancy of the Premises by Lessee
or any authorized agent, employee, invitee or licensee of Lessee.


(b) any activity, work, or thing done or permitted by Lessee in or about the
Premises, the Building, or the Project.


(c) any breach by Lessee or its employees, agents, contractors, or invitees of
this Lease.


(d) any injury or damage to the person, property, or business of Lessee, its
employees, agents, contractors, or invitees entering upon the Premises under the
express or implied invitation of Lessee.


(e) any actual violation by Lessee of the ADA and/or any other law, rule, code
or regulation.


(f) any injury or damage to the person, property, or business of Lessee, its
employees, agents, contractors, or invitees entering upon the Premises, caused
by the occurrence of any terrorist activity or any act of god.


If any action or proceeding is brought against an Indemnified Party by reason of
the foregoing, Lessee, upon written notice from such Indemnified Party, shall
defend the same at Lessee’s expense, with legal counsel reasonably satisfactory
to Lessor.


69.2    To the fullest extent permitted by law, but subject to the express
limitations on liability contained in paragraph 55 of this Lease, Lessor shall
defend, indemnify, protect, save and hold harmless Lessee, its agents and any
and all affiliates of Lessee, including without limitation, any corporations, or
other entities controlling, controlled by or under common control with Lessee,
from and against any and all claims, liabilities, costs or expenses arising
either before or after the Commencement Date from the negligence or willful
misconduct of Landlord, its employees or authorized agents in connection with
the operation, maintenance or repair of the Building and/or the Common Areas of
the Project. Lessee may, at its option, require Lessor to assume Lessee’s
defense in actions covered by this paragraph 69.2 through counsel reasonably
selected by Lessor. The provisions of this paragraph 69.2 shall expressly
survive the expiration or sooner termination of this Lease. Lessor’s obligations
under this paragraph 69.2 shall not apply in the event that the claim,
liability, cost or expense is (i) caused by the negligence or willful misconduct
of Lessee, or (ii) is covered by Lessee’s indemnity obligations set forth in
paragraph 69.1 above.


70.    INTENTIONALLY OMITTED.


71.    ESTOPPEL CERTIFICATES.


71.1.    LESSEE STATEMENT. Lessee shall within ten (10) business days following
written request by Lessor execute and deliver to Lessor any documents, including
estoppel certificates, in a mutually acceptable form prepared by Lessor which
shall provide the following information:


(a)    certifying that this Lease is unmodified and in full force and effect or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect and the date to which the
Rent and other charges are paid in advance, if any;

43




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1



(b)    acknowledging that there are not, to Lessee's knowledge, any uncured
defaults on the part of the Lessor or stating the nature of any uncured
defaults;


(c)    certifying the current Rent amount and the amount and form of Security
Deposit on deposit with Lessor; and


(d)    certifying to such other information as Lessor, Lessor's agents,
mortgagees, prospective mortgagees and purchasers may reasonably request.


Lessee's failure to deliver an estoppel certificate within ten (10) business
days after delivery of Lessor's written request therefor shall be conclusive
upon Lessee:


(a)    that this Lease is in full force and effect, without modification except
as may be represented by Lessor;


(b)    that there are now no uncured defaults in Lessor's performance;


(c)    that not more than one (1) month's Rent has been paid in advance; and


(d)    that the other information requested by Lessor is correct as stated in
the form presented by Lessor.


Lessee’s statement may be relied upon by any prospective purchaser of Lessor’s
interest in the Premises or Project and by any prospective lender to Lessee.


71.2.     LESSOR STATEMENT. Lessor shall, at any time upon not less than ten
(10) business days prior written notice from Lessee, in the event of a
prospective assignment of this Lease by Lessee or of a prospective financing
transaction, execute, acknowledge and deliver to Lessee a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of the modification and certifying that this
Lease, as modified, is in full force and effect), and (ii) acknowledging that,
to Lessor’s knowledge, there are no uncured defaults on the part of Lessee, or
specifying each default if any are claimed, and (iii) setting forth all further
information that Lessee or any assignee or prospective lender may reasonably
require. Lessor’s statement may be relied upon by any prospective assignee of
Lessee’s interest under this Lease and by any prospective lender to Lessee.


72.    FINANCIAL INFORMATION. Lessee shall, upon Lessor's request, deliver to
Lessor the current financial statements of Lessee, and financial statements of
the two (2) years prior to the current financial statements’ year, certified to
be true, accurate and completed by the chief financial officer of Lessee,
including a balance sheet and profit and loss statement for the most recent
prior year, which statements shall accurately and completely reflect the
financial condition of Lessee. Lessor agrees that it will keep such financial
statements confidential, except that Lessor shall have the right to deliver the
same to any proposed purchaser of the Premises, or any portion thereof and to
the mortgagees or beneficiaries of Lessor or such purchaser, provided that such
parties agree in writing to keep such statements confidential. The provisions of
this Paragraph 72 shall not apply so long as Lessee remains a public company
required to file quarterly and annual reports with the Securities and Exchange
Commission.


73.    LESSOR PROVIDED IMPROVEMENTS.


A.    Description of Lessor Work. Lessor, at its sole cost and expense and
separate from the Allowance (hereinafter defined), shall provide the following
exterior improvements to the Premises (hereinafter “Lessor Work”):



44




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(i)
Repaint the exterior of both Buildings comprising the Premises using an exterior
paint color set forth on Exhibit “G” attached hereto.

(ii)
Install new landscape and hardscape with respect to the Premises located at 2
Musick in accordance with the plans attached hereto as Exhibit “H”.

(iii)
Construct those certain ADA improvements accordance with the plans attached
hereto as Exhibit “I”.

(iv)
Provide new “cool roof” coatings for both Buildings comprising the Premises in
accordance with the specifications attached hereto as Exhibit “J” (the “Roof
Work”), which work shall be done as described in paragraph 73.C below.

(v)
Complete the demolition of the interior improvements to the Premises located at
2 Musick in accordance with those certain demolition plans attached hereto as
Exhibit “K”.

B.    Lessor Work Deadline. All of the above-described improvements shall be
completed on or before August 31, 2013; provided, however, that said date shall
be extended for such time as is required to complete all Punch List items in
accordance with the provisions of Paragraph 73.D(ii), below (the “Lessor Work
Deadline”). In the event all such Punch List items have not been completed by
October 1, 2013, the January 1, 2014, Commencement Date shall be extended on a
day-for-day basis until such Punch List items have been completed. Except for
completion of Lessor’s Work, Lessor shall deliver the Premises to Lessee in
broom clean condition, but otherwise in its “As-Is” condition, and Lessee shall
accept the Premises in the broom clean condition that exists upon completion of
Lessor’s Work.
C.    Roof Work. Notwithstanding anything to the contrary set forth herein,
after the completion of the Lessee Improvements, Lessee in lieu of having Lessor
complete the Roof Work, may elect to cause its Contractor (hereinafter defined)
to complete the Roof Work concurrently with Lessee’s completion of the Lessee
Improvements, with the cost and expense of same to be paid by Lessor, in
addition to the Allowance; provided, however, that Lessor shall only be
responsible for the cost of the roofing subcontractor, and not for the cost of
the Contractor to supervise, administer and markup the roofing subcontractor’s
bid since Lessor would not incur these costs if Lesser performed the Roof Work..
In the event Lessee elects to cause such Roof Work to be completed, (i) such
Roof Work shall be completed in accordance with the specifications attached
hereto as Exhibit “J”;(ii) Lessee shall competitively bid the Roof Work to three
(3) contractors approved in writing by Lessor, which approval shall not be
unreasonably withheld, conditioned or delayed, and one (1) contractor chosen by
Lessor; (iii) Lessor shall have the right to review and approve the construction
contract (the “Roof Work Contract”) with the contractor selected by Lessee to do
the Roof Work (the “Roof Contractor”), which approval shall not be unreasonably
withheld, conditioned or delayed, the Roof Work Contract shall contain a
provision providing that the Roof Work Contract, and all subcontracts, shall be
automatically assigned to Lessor, at Lessor’s election, in the event Lessee is
in Breach thereof or in Breach of this Lease, (iv) the Roof Work Contract shall
be in a “not-to-exceed” cost basis and shall provide that all warranties for the
Roof Work extend to Lessor as well as Lessee, and (v) Lessor shall pay the Roof
Contractor in the form of joint checks payable to the Roof Contractor and Lessee
in accordance with the requirements for a Payment Request (hereinafter defined)
as set forth in paragraph 74 hereof.
D.     Turnover Condition.
(i)    Prior to Lease Execution. Lessor, at Lessor’s sole cost and expense, is
in the process of demolishing the interior of the Premises located at 2 Musick
in accordance with the demolition plans, a summary of which is attached hereto
as Exhibit “K”, which plans have been reviewed and approved by Lessee’s
architect.
(ii)    Turnover Condition. When Lessor is of the opinion that the Lessor Work
is substantially completed and the Turnover Condition (as defined below) has
been achieved, then Lessor shall so notify Lessee. Lessee agrees that, upon such
notification,

45




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Lessee will promptly (and not later than seven (7) business days after the day
of Lessor’s notice) inspect the Premises with Lessor and, Lessee and Lessor
shall mutually execute a commercially reasonable punch list (“Punch List”) which
shall identify any uncompleted portions of the Lessor Work which Lessor and
Lessee mutually agree remain to be completed. Lessee agrees that at the request
of Lessor from time to time thereafter, Lessee shall promptly furnish to Lessor
a revised Punch List reflecting the completion of any prior Punch List items.
Notwithstanding the foregoing, Lessor shall complete all items identified on the
Punch List within thirty (30) days following the date Lessor delivers notice to
Lessee that the Premises are in Turnover Condition. “Turnover Condition” shall
mean that Lessor has substantially completed each element of the Lessor Work,
subject to delayed completion of certain minor elements of any such work to be
included on the Punch List, so long as Lessee is able to immediately commence
construction of the Lessee Improvements and continue to perform the Lessee
Improvements in accordance with the Lease, notwithstanding the completion of the
Punch List items, which shall be completed within thirty (30) days thereafter as
set forth above. The date the Premises are in Turnover Condition shall be
referred herein as the “Turnover Date.” In the event that Lessor’s contractor,
Topline Supply, Inc., responsible for the interior demolition work at 2 Musick
causes damage to the portions of 2 Musick that are intended to remain in the
Building following the demolition that (i) are beyond the scope intended by the
demolition plans attached hereto as Exhibit “K” and any change orders with
respect thereto, and (ii) are material and not merely cosmetic or ordinary wear
and tear in nature or by the nature of the approved demolition plans are not
capable of being saved, Lessor shall have no obligation to repair any such
damage, but shall use its best efforts to assure that Topline Supply, Inc.,
performs all such repairs included within its warranty in its demolition
contract with Lessor. Lessor’s construction supervisor, Lessee’s construction
supervisor, and a representative from Topline Supply, Inc., shall conduct a
“walk-thru” of 2 Musick once the demolition work is completed and shall agree
upon what material damage, if any, has been caused by Topline Supply, Inc. that
is subject to repair under said warranty.
E.    Lessor Representation; Indemnity. Lessor represents and warrants to
Lessee, as of the date of this Lease and again as of the date Lessor delivers
the Premises to Lessee with the Lessor Work completed, that (i) the Lessor Work
shall be completed in a good and workmanlike manner and in compliance with all
applicable laws, municipal ordinances, building codes, permits and requirements
of all governmental authorities having jurisdiction thereof, and (ii) Lessor
shall have obtained final inspections and sign-offs by all authorities having
jurisdiction thereof. If the Lessor Work does not comply with said warranty,
Lessor shall promptly after receipt of written notice from Lessee setting forth
with specificity the nature and extent of such non-compliance, rectify the same
at Lessor’s expense, for a period of one (1) year following completion of the
Lessor Work. Said 1-year warranty shall apply separately for each item of Lessor
Work set forth at Paragraph 73(A) (i) through (v), and shall commence as to each
item thereof as of the date of the signed final inspection card with respect to
such item of Lessor Work. Subject to the limitations set forth in Paragraph 8.8
of the Lease, Lessor shall indemnify, defend and hold harmless Lessee from any
and all losses, costs, damages, liabilities and expenses, including reasonable
attorneys’ fees, incurred by Lessee in connection with loss of life, personal
injury and/or damage to property arising from or out of the Lessor Work, and by
reason of any failure by Lessor to complete the Lessor Work on or before the
Lessor Work Deadline in a good and workmanlike manner and in compliance with all
applicable laws, municipal ordinances, building codes, permits and requirements
of all governmental authorities having jurisdiction thereof.


74.    LESSEE IMPROVEMENTS; REMOVAL; ALLOWANCE.
A.    Lessee Improvements. Lessee intends to construct substantial interior
improvements to both Buildings comprising the Premises (“Lessee Improvements”),
including without limitation approximately 15,000 square feet of research and
development and laboratory improvements (the R&D and Lab Improvements”) and
approximately 12,000 square feet of manufacturing/clean room improvements (the
“Manufacturing Improvements”) . In accordance with the provisions of Paragraph
7.3 of the Lease, Lessor shall have the right to approve Lessee’s space plan and
architectural drawings, Lessee’s

46




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Contractor and subcontractors, the construction contract with Lessee’s
Contractor, and with each subcontractor, architect, and engineer, each of which
shall contain a provision providing that the contract with Lessee’s Contractor,
and all subcontracts, shall be automatically assigned to Lessor, at Lessor’s
election, in the event Lessee is in Breach thereof or in Breach of this Lease
(provided, however, Lessor shall have no right to directly participate in the
negotiation of any contract between Lessee and Lessee’s Contractor, Architect or
Engineer or any subcontractor). Lessor, at no expense to Lessor, shall cooperate
and assist Lessee with the acquisition of Lessee’s building permits for the
Lessee Improvements, including, without limitation, executing any application or
other commercially reasonable document required by any governmental authority to
obtain such building permits. Notwithstanding anything to the contrary set forth
herein, in no event shall Lessee or Lessee’s Contractor and subcontractors be
required to employ any union labor for the completion of any of the Lessee
Improvements. Lessor shall have the right at all times during construction of
Lessee’s Improvements to periodic inspections of the construction in order to
assure compliance with the Approved Plans (as said term is defined in Paragraph
74 B., below).
B.    Plan Approval; Pre-Construction Documents.
(i)    As used herein the term “Approved Plans” shall mean the Plans (as defined
below), as and when approved in writing by Landlord. As used herein, the term
“Plans” shall mean architectural and engineering plans and specifications
covering the Lessee Improvements, or, following the construction of the Lessee
Improvements, any additional Alterations to the Premises. The Plans shall be
subject to Lessor’s approval and the approval of all local governmental
authorities requiring approval of the work and/or the Approved Plans. Lessor
shall give its approval or disapproval of the Plans within ten (10) business
days after their delivery to Lessor. Should Lessor disapprove the Plans, such
disapproval shall be accompanied by specific reasons for disapproval and a
detailed list of requested revisions. Any revision requested by Lessor and
accepted by Lessee, in its reasonable discretion, shall be incorporated into a
revised set of Plans, and Lessor shall approve or disapprove the same in writing
within five (5) business days of receipt without further revision. Said Plans
approval process shall continue in the manner set forth herein until the Plans
are approved by both Lessor and Lessee. Periodically throughout the design and
architectural plans preparation process (but not less often than twice),
Lessee’s architect shall provide Lessor’s and Lessee’s Representative’ and
respective construction supervisors, and each proposed general contractor, with
preliminary drawings in order to permit Lessee’s and Lessor’s Representatives to
permit such parties to determine the projected estimated cost of construction in
order to ascertain whether the anticipated construction costs exceed Lessor’s
and Lessee’s reasonable anticipation of such cost, and to permit Lessee to
revise said plans to reduce cost should Lessee elect to do so. Lessor agrees not
to unreasonably withhold, delay or condition its approval of said Plans;
provided, however, that Lessor shall not be deemed to have acted unreasonably if
it withholds its approval of the Plans because, in Lessor’s commercially
reasonable opinion, said Plans create a Design/Construction Problem (as said
term is defined below) A “Design/Construction Problem” shall mean any of the
following:
(a)    the Lessee Improvements as shown in the Plans are likely to materially
and adversely affect the proper functioning of any mechanical, electrical,
plumbing or HVAC systems, facilities or equipment in or serving the Building,
the structure of the Building or the safety of the Building and/or its
occupants;
(b)    the Lessee Improvements would violate any governmental laws, rules or
ordinances, or covenants, condition and restrictions (or interpretations
thereof);
(c)    the Lessee Improvements would materially and adversely affect the
exterior appearance of the Building;
(d)    the Lessee Improvements might materially and adversely disturb access to
or use of another tenant's premises;
(e)    the Lessee Improvements are expressly prohibited by any mortgage or trust
deed encumbering the Building;

47




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

(f)    the Lessee Improvements do not provide for materials satisfying the
specifications attached hereto as Exhibit “L”, which materials have been
reviewed and approved by Lessor, Lessee, Lessee’s architect; and
(g)    are unacceptable for any other commercially reasonable deficiency.
C.    Allowance. Lessor shall provide Lessee with a $6,750,000 allowance (the
“Allowance”) toward the cost of construction of said Lessee Improvements. Lessee
shall be responsible for all costs of Lessee Improvements in excess of
$6,750,000. During calendar year 2013, subject to the satisfaction of the
requirements set forth in Paragraph 74D, below, the Allowance may be used for
all costs of construction of said Lessee Improvements, including architectural
and engineering costs, construction supervision, construction permits, and costs
to obtain required FDA permits and similar regulatory permits or approvals (the
“FDA Permits”) for the conduct of Lessee’s business (including, but not limited
to, hard and soft costs, consultant fees, validation activities, equipment,
application fees and inspection costs pertaining to such FDA permitting).
Commencing on January 1, 2014, the Allowance may only be used for the hard
construction costs of said Lessee Improvements, the cost of obtaining
construction permits, and the cost of obtaining FDA Permits provided, however,
(i) not to exceed $750,000 of said Allowance may be used for the costs of
obtaining the FDA Permits for the conduct of Lessee’s business, and (ii) a
minimum of $700,000.00 of said Allowance must be used solely for the
installation of new HVAC units (including plenums and controls) at the Premises;
provided, however, that Lessee shall be responsible for the removal of the
existing HVAC units and the distribution within the Premises of all HVAC ducting
and all other HVAC installation costs. Attached hereto as Exhibit “M” is the
currently anticipated budget prepared by Lessee with respect to the construction
of Lessee’ Improvements setting forth the aggregate cost thereof (i.e.
$10,015,000.00) by category of costs and by the months in which such costs are
anticipated to be incurred (“Lessee Construction Budget”). As set forth in said
Lessee Construction Budget, Lessee anticipates contributing $3,265,000.00
(“Lessee’s Construction Cost Contribution”) of the aggregate $10,015,000.00
Lessee Construction Budget. Lessee anticipates incurring $3,610,000.00 of said
aggregate Lessee Construction Budget in calendar year 2013 (the “2013
Construction Costs”), with the balance anticipated to be incurred in calendar
year 2014 or thereafter (the “2014 Construction Costs”). Lessor and Lessee
acknowledge and agree that said Lessee Construction Budget is subject to
revision during finalization of Lessee’s Plans, and may be subject to change
orders during the construction process that will result in revisions to said
Lessee Construction Budget. In the event there are subsequent changes to
Lessee’s Construction Budget, the dollar amounts of the 2013 Construction Costs,
the 2014 Construction Costs, and Lessee’s Construction Cost Contribution may
similarly be revised, and Lessor shall fund as provided hereinabove all of the
2013 Construction Costs. Upon completion of the final Lessee Construction
Budget, Lessee shall promptly commence and diligent complete the construction
which is the subject thereof, subject to reasonable delays resulting from change
orders and force majeure events.


D.    Selection of Contractor; Construction Meetings. A general contractor shall
be retained by Lessee to construct the Lessee Improvements. Such general
contractor (“Contractor”) shall be selected by Lessee, but subject to the
approval of Lessor, which approval shall not be unreasonably withheld,
conditioned or delayed. All general contractors receiving bid packages, and all
subcontractors, must satisfy Lessor’s insurance requirements, a copy of which is
attached hereto as Exhibit “N”, and copies of certificates of insurance
evidencing that such insurance is in place must be delivered to Lessor prior to
commencement construction. In addition, all general contractors and
subcontractors must comply with Lessor’s Tenant Construction Rules and
Guidelines attached hereto as Exhibit “O”. Lessee shall obtain from each
contractor it desires Lessor to approve to receive a bid package a fully
completed AIA A305 form, and shall deliver the same to Lessor. Lessor shall have
ten (10) business days following receipt from a general contractor of a
completed AIA Form A305 to approve or reasonably disapprove such general
contractor, with any such reasonable disapproval supported by an explanation as
to why such general contractor is not approved by Lessor. If for any reason
Lessor fails to give Lessee written notice of Lessor’s approval or reasonable
disapproval within the said ten (10) business day period, Lessor shall be

48




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

deemed to have approved the proposed general contractor as a possible
Contractor. Lessee hereby agrees that Topline Supply, Inc. is an approved
general contractor and shall include Topline Supply, Inc. in the group of
general contractors to receive a bid package. Lessee shall deliver to Lessor
copies of all general contractor bids as received, and that with (i) respect to
all “lump sum” bids the general contractors must include with their bids a bid
cost breakdown, and (ii) with respect to all negotiated price contracts with a
guaranteed maximum price, such general contractors shall include with their bids
all subcontract bids and bid cost breakdown in a form reasonable acceptable to
Lessor and Lessee. The Contractor finally selected by Lessee shall submit a
billing cost breakdown for review and approval by Lessor and Lessee not less
than fifteen (15) days prior to submittal of its first payment request. While
Lessee is entitled to select the winning bidder notwithstanding that such
winning bidder is not the lowest bidder, if it is not the lowest bidder (i)
Lessee must provide Lessor with a reasonable written justification acceptable to
Lessor for not selecting the lowest bidder, and (ii) Lessor may disapprove such
bidder based upon the quality of such bidder’s work, its financial condition, or
its current or prior litigation history. Lessee shall be solely responsible for
all construction cost increases resulting from not selecting the lowest bidder,
payment of which shall be governed by the provisions of Paragraph 74.E, below.
Once construction of Lessee Improvements commences, and continuing throughout
the construction process, Lessee shall at all times have a designated
construction supervisor acceptable to Lessor responsible for supervision of all
construction activity on Lessee’s behalf (“Lessee’s Construction Supervisor”),
and prior to commencement of construction (and prior to any subsequent change in
the identity of Lessee’s Construction Supervisor) shall notify Lessor in writing
of the identity of such construction supervisor. .Lessee’s Construction
Supervisor shall have by reason of education and experience the ability to
supervise a construction project of the size and quality of Lessee’s
Improvements. Lessor’s construction supervisor, shall be Loren Brucker
(“Lessor’s Construction Supervisor”), until such time, if ever, Lessor notifies
Lessee that it has retained a different person to serve as Lessor’s Construction
Supervisor. Lessee’s Construction Supervisor, Lessor’s Construction Supervisor,
and the Contractor, shall meet weekly at the Premises on the same day each week
chosen by said parties, to discuss the status of construction, identify
potential construction related issues, agree upon a plan of action, and to
otherwise identify and resolve all construction related issues. Lessee’s
Construction Supervisor and/or the Contractor shall promptly prepare written
minutes of each such meeting which are to be approved and signed by each
attendee of said meetings.


E.    Payments and Reimbursements. Lessor hereby agrees to make periodic
payments from the Allowance of all costs set forth in the Lessee Construction
Budget payable in calendar year 2013 as the performance of the Lessee
Improvements progresses. Not later than January 15, 2014, Lessee shall reimburse
Lessor that portion of funds advanced from the Allowance in 2013 that were not
with respect to expenses set forth in the Lessee Construction Budget $6,000,000
line item entitled “Construction/HVAC” on the preliminary Lessee Construction
Budget (the “Soft Cost Reimbursement”); provided, however, that the Soft Cost
Reimbursement shall not include any FDA Permits costs incurred in 2013. Together
with each monthly disbursement of draws from the Allowance during calendar year
2013, Lessor shall notify Lessee of the then aggregate amount of the Soft Cost
Reimbursement amount payable on January 15, 2014. Following receipt of the Soft
Costs Reimbursement, Lessor hereby agrees to make periodic payments from the
Allowance in 2014 and thereafter of all costs set forth in the Lessee
Construction Budget line item “Construction/HVAC” up to a maximum of $6,000,000,
and Lessee hereby agrees to make all payments with respect to all line items in
the Lessee Construction Budget other than “Construction/HVAC”. However, in the
event that the amount of the final budgeted Construction/HVAC costs exceeds
$6,000,000 (the “Final Budgeted Hard Construction Costs”), then, commencing as
of January 1, 2014, Lessor and Lessee shall contribute towards the Remaining
Combined Hard Construction Costs (as defined below) in the following percentage
amounts:


Lessor’s percentage contribution shall be an amount (expressed as a percentage)
equal to a fraction in which the numerator is the amount of the

49




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Remaining Lessor Hard Construction Cost Contribution and the denominator is the
amount of the Remaining Combined Hard Construction Costs.


Lessee’s percentage contribution of each monthly draw shall be an amount
(expressed as a percentage) equal to a fraction in which the numerator is the
amount of the Remaining Tenant Hard Construction Costs Contribution and the
denominator is the amount of the Remaining Combined Hard Construction Costs.


For purposes of these calculations:
(a) the “Remaining Combined Hard Constructions Costs” refers to the amount by
which (i) the Final Budgeted Hard Construction Costs exceeds (ii) the amount of
the Allowance paid by Lessor for Construction/HVAC costs prior to January 1,
2014;
(b) the “Remaining Lessor Hard Construction Cost Contribution” refers to the
amount by which (A) $6,000,000 exceeds (B) the amount of the Allowance paid by
Lessor for Construction/HVAC costs prior to January 1, 2014; and
(c) the “Remaining Tenant Hard Construction Cost Contribution” refers to the
amount by which (A) the amount of the Final Budgeted Hard Construction Costs
exceeds (B) $6,000,000.


In the event that after the determination of the Final Budgeted Hard
Constructions Costs, change orders or other reasons cause such cost amount to be
increased or reduced, the formula set forth above shall be applied to said
increased or reduced costs in order to re-determine the cost sharing percentages
in the manner set forth above with respect to the then remaining monthly
disbursements of the Allowance. Lessor and Lessee hereby agree that all Payment
Requests submitted by Lessee to Lessor shall be paid by Lessor in the form of
joint checks payable to Lessee and Lessee’s Contractor. The Allowance shall be
paid in accordance with the following terms and conditions:
(i)    Payment Request. During calendar year 2013, Lessee shall submit to Lessor
from time to time, but not more often than once per month, requisitions (each
such requisition being herein referred to as a “Payment Request”) for such
periodic payment with respect to the portion(s) of the Lessee Improvements
within any line item of the Lessee Construction Budget performed subsequent to
the immediately preceding Payment Request (with the exception of the first
Payment Request, which may be submitted to Lessor at any time after the date of
this Lease). Beginning in calendar year 2014, Lessee shall submit to Lessor from
time to time, but not more often than once per month, a Payment Request for such
periodic payment only with respect to the portion(s) of the Lessee Construction
Budget within the Construction/HVAC improvements line item performed subsequent
to the immediately preceding Payment Request. Each Payment Request shall be in
writing and accompanied by the following information:
(a)    written statement from Lessee setting forth (1) Lessee’s good faith
estimate of the then total cost of the Lessee Improvements and the then total
cost of the Construction/HVAC line item within the Lessee Construction Budget
(hereinafter referred to as the “Total Cost”) which Total Cost may be adjusted
from time to time as such Total Cost changes, (2) the amount of the Total Cost
(as same may have been so adjusted) that has been paid by Lessee (identifying in
each case the line item(s) in Lessee’s Construction Budget with respect to which
payments have been made) or from prior Payment Requests, and (3) copies of all
construction contracts, contracts and other agreements, change orders and other
agreements relating to the Lessee Improvements, to the extent same have not been
theretofore submitted to Landlord;
(b) An AIA Document G702/G703 and a current billing cost breakdown for each
contractor and architect (and subcontractor if received by the Contractor) for
which payment is requested, certified by the appropriate parties advance for
costs supported by data submitted by each Lessee’s Contractor, each
subcontractor and Architect

50




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

in a written report on the progress of construction, conformity with the Plans
and quality, percentage, and cost of work completed;
(c)     written statement from an authorized representative of Lessee stating
that there are no mechanic’s lien claims pending or threatened against the
Premises as a result of any portion of the Lessee Improvements previously
performed;
(d)     partial lien waivers and general releases from each contractor,
subcontractor, materialman and supplier to the extent of the amount paid to such
parties as provided in such Payment Request (and final lien releases as to the
final Payment Request);
(e)    copies of all permits obtained in connection with the Lessee
Improvements, to the extent same have not been theretofore submitted to
Landlord; and
(f)    for the final Payment Request only,
(i)    copies of all inspections and certifications obtained from the applicable
governmental agencies confirming that the construction of the Lessee
Improvements has been completed in accordance with the approved plans and
specifications and all applicable building codes, and a copy of the record set
of plans for the completed Lessee Improvements:
(ii)    A "Certificate of Substantial Completion" (AIA Document G704) issued by
the Architect;


(iii)    An unconditional waiver and release of lien rights in a form acceptable
to Lessor completed by Lessee’s Contractor verifying that the costs paid to date
plus costs to be paid from the disbursement being requested shall constitute
full and complete payment under such construction contract with Lessee’s
Contractor. Prior to commencement of construction Lessor shall provide Lessee
with a form of unconditional waiver and release of lien rights acceptable to
Lessor;


(iv)    A list of (i) subcontractors who worked on Lessee’s Improvements,
including their final contract amount and amount actually paid, and (ii)
suppliers who provided materials for the Lessee’s Improvements;


(v)    Copies of all warranties provided by contractors and suppliers who
provided labor or materials for Lessee’s Improvements; and


(vi)    A completed Affidavit of Completion prepared by Lessee’s Contractor in
the form of Exhibit “P” attached hereto.
(ii)     Disbursement. On or before the last day of the calendar month following
the calendar month in which a Payment Request is made (or within twenty [20]
business days of Lessor’s receipt of a Payment Request if such Payment Request
is made within the first nine [9] business days of the then current month),
Lessor shall deliver a check to Lessee made payable jointly to Lessee and
Lessee’s Contractor for payment of the amounts so requested by Lessee; provided,
however disbursements made during calendar year 2013 only shall be made by check
solely in the name of Lessee’s Contractor.
F.    Letter of Credit. As security for Lessor’s disbursement of the Allowance,
Lessee shall deliver to Lessor contemporaneous with the execution of this Lease
a Letter of Credit issued by Wells Fargo Bank, N.A. in the principal amount of
$5,000,000.00. In the event the final Lessee Construction Budget results in an
increase of the Construction/

51




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

HVAC costs, prior to the commencement of construction of Lessee’s Improvements,
Lessee shall increase the amount of the Letter of Credit by one hundred fifty
percent (150%) of such increase above $6,000,000, up to a maximum increase in
said Letter of Credit to $6,000,000. The Letter of Credit shall be in the form
attached hereto as Exhibit “Q”, and shall remain in place until such time as a
certificate of occupancy has been obtained for the Premises and Lessee has
commenced business operations in the Premises by conducting all of its general
office and administrative functions at the Premises and the clean room has been
fully qualified.
G.    Removal; Restoration. As required by paragraph 7.4 of the Lease, upon the
expiration or earlier termination of the Lease, Lessee shall be required to
remove the R&D and Lab Improvements and Manufacturing Improvements, and restore
that portion of the Premises to a shell condition; provided, however, that in
the event that prior to the expiration or earlier termination of the Lease Term
Lessor has obtained a replacement tenant that desires the R&D Lab and/or the
Manufacturing Improvements remain, Lessor shall have the right to notify Lessee
to not remove one or both of such improvements, so long as such notice is
provided to Lessee prior to Lessee’s commencement of the previously-required
removal and restoration work. Within sixty (60) days prior to expiration of the
Lease, Lessor shall inform Lessee in writing of the required scope of such
removal and restoration obligation. Lessee agrees to provide 10-days prior
written notice to Lessor of the date upon which Lessee intends to commence
removal of the R&D and Lab Improvements and the Manufacturing Improvements.
Notwithstanding anything to the contrary set forth in the Lease, Lessee shall
have the right to enter into the Premises to remove the R&D Lab and Lab
Improvements for a period of three (3) consecutive months following the
expiration or earlier termination of the Lease to cause such removal and/or
restoration work; provided, however, in such event Lessee shall be a holdover
tenant subject to the provisions of Paragraph 26 of the Lease. Further, except
as may otherwise be required elsewhere in the Lease, in no event shall Lessee be
obligated to cause the removal of any Alterations, including the Lessee
Improvements, or to cause the restoration of the Premises to the condition
required in this Lease, prior to the expiration or earlier termination of the
Lease.
H.     Construction Staging Area. During its construction of the Lessee
Improvements, Lessee shall have the right, as a component of such Lessee
Improvements, to erect and maintain fences and gates for use by Lessee as a
construction staging area on that portion of the Common Area, to be mutually
agreed upon by Lessor and Lessee.
75.    REPRESENTATIVES.


A.    Lessor’s Representative. Lessor hereby designates Don Morton, Landlord’s
Director – Field Asset Manager, telephone: (949) 759-5555, e-mail:
donmorton@northwesternmutal.com (“Lessor’s Representative”) as Lessor’s
representative and agent for receiving all matters of notices from Lessee
related to the Lessee Improvements and the Lessor Work, with copies of notices
to also be sent to William A. Budge, address: 19 Hammond, Suite 501, Irvine,
California 92618, telephone: (949) 285-7670, e-mail: wabudge@aol.com, and Loren
Brucker, address: P.O. Box 1743, Newport Beach, CA 92659 telephone: (949)
723-1600, e-mail: cadcolb@gmail.com, and Lessee shall deliver to such person all
such notices from Lessee to be given hereunder with respect to same. Lessor’s
Representative shall serve as a liaison between Lessor and Lessee with respect
to the Lessee Improvements and the Lessor Work. Lessor may amend the designation
of the foregoing individual at any time upon delivery of written notice to
Lessee.




B.    Lessee’s Representative. Lessee hereby designates Rick Irribarren of
Endologix, Inc., address: 11 Studebaker, Irvine, California 92618, telephone:
(949) 595-7237, e-mail: riribarren@endologix.com (“Lessee’s Representative”), as
Lessee’s primary representative and agent for receiving all matters of notices
from Lessor related to the Lessee Improvements and the Lessor Work, with copies
of notices to also be sent to Earl Hain of Endologix, Inc., address: 11
Studebaker, Irvine, California 92618, telephone: (949) 595-7208, e-mail:
ehain@endologix.com, and Todd Abraham of Endologix, Inc., address: 11
Studebaker, Irvine, California 92618, telephone: (949) 595-7262, e-mail:
tabraham@endologix.com, and Lessor shall deliver to such person all such notices
from

52




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1

Lessor to be given hereunder with respect to same. Lessee’s Representative shall
serve as a liaison between Lessor and Lessee with respect to the Lessee
Improvements and the Lessor Work. Lessee may amend the designation of the
foregoing individuals at any time upon delivery of written notice to Lessor.


76.    SECURITY DEPOSIT. Lessee may provide the first month’s Base Rent required
by Paragraph 1.7(a), the first month Common Area Operating Expenses required by
Paragraph 1.7 (b), and the security deposit required by Paragraph 1.7(c) of the
Lease (i.e., a total of $395,184) either in cash or by a letter of credit issued
by Wells Fargo Bank, N.A., in the form attached hereto as Exhibit “Q”. Said
letter of credit shall remain in place throughout the Lease Term and any
extended term. In the event Lessee has not paid to Lessor the first month’s Base
Rent and Common Area Operating Expenses, (i.e., a total of $192, 899) by October
1, 2014, Lessor may immediately draw said amount from the letter of credit.


77.    UTILITY YARD; BACK-UP GENERATOR. Lessee shall have the right, at Lessee’s
cost and expense, or, at Lessee’s election, by using a portion of the Allowance,
to (a) erect and maintain fences and gates on a portion of the Common Area for
use as a utility yard during the Term of this Lease, and (b) install in such
area one back-up generator, in compliance with all required regulatory approvals
and applicable covenants, conditions and restrictions, including screening and
noise abatement procedures as may be reasonably required by Lessor. Lessee shall
have the right to request Lessor to approve a second back-up generator, subject
to all of the conditions or the Lease, including this paragraph 77. Such utility
yard may also be used by Lessee for the storage and use of equipment, including,
but not limited to, such back-up generator, air compressors, air conditioning
systems, gasoline (but only if contained within the back-up generator gasoline
tank) and propane tanks (each in such quantity and in such storage containers as
may be approved by Lessor), and other equipment conducive to Lessee’s use of the
Premises and approved by Lessor. Lessee will be responsible to resolve all
issues that arise from the operation of the back-up generator and other
equipment located in the utility yard, including without limitation noise,
general cleanliness, adequate containment, on-load and off-load procedures
involving gasoline, diesel fuel, and other Hazardous Substance to Northwestern's
reasonable satisfaction. Lessor’s onsite management personnel shall routinely
monitor these issues. In accordance with the requirements of Paragraph 7.1(c) of
the Lease, Lessor shall have the right to take any required actions to resolve
any problems if Lessee fails to do so within a reasonable period of time, and
Lessee shall reimburse Northwestern for all costs incurred in taking any such
actions to resolve such problems within ten (10) business days following receipt
of an invoice therefor, accompanied by supporting invoices from the vendors
describing such work. Lessee shall be responsible for the maintenance of utility
yard and equipment located therein, and Lessee shall be required to remove the
same upon the expiration or earlier termination of the Lease.


78.    ROOF EQUIPMENT. Lessee shall have the right, at Lessee’s sole cost and
expense, or by using a portion of the Allowance, to install roof equipment (i.e.
satellite dishes, solar panels, etc.) in locations to be mutually agreed upon at
no additional rent; provided Lessee submits to Lessor specification sheets and
weight load information for any proposed equipment to be installed. All roof
equipment shall comply with all applicable regulatory requirements and
covenants, conditions and restrictions, including without limitation location
and screening. Lessor has the right to decline any proposed roof equipment which
does not meet approval upon structural engineer review. At the end of the Lease
Term, Lessee shall be responsible for the removal of all such roof equipment and
for repairs to roof deck (i.e. roof penetrations) caused by Lessee’s installed
roof equipment. All roof repairs shall be done by a contractor approved by
Lessor.


[Signatures appear on following page.]

53




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004

--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the undersigned have executed this Addendum as of the date
set forth on the Lease.




LESSOR:


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY,
 
a Wisconsin corporation


By:/s/ Don Morton
Name: Don Morton
Its:Director-Field Asset Mgmt
Date: June 12, 2013
LESSEE:


ENDOLOGIX, INC.,
a Delaware corporation




By: /s/ John McDermott
Name:John McDermott
Its:President and CEO
Date: June 12, 2013




54




            
Lessee Initials        Lessor Initials
DOCSOC/1636005v1/018854-0004